Exhibit 10.2

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

LOGO [g97442l0g0.jpg]

 

CREDIT AGREEMENT

 

dated as of September 10, 2004

 

among

 

YELLOW ROADWAY CORPORATION,

 

The Lenders Party Hereto,

 

BANK OF AMERICA, N.A.

SUNTRUST BANK,

as Syndication Agents,

 

U.S. BANK NATIONAL ASSOCIATION

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agents,

 

JPMORGAN CHASE BANK, TORONTO BRANCH,

as Canadian Agent,

 

J.P. MORGAN EUROPE LIMITED,

as UK Agent,

 

and

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions     

SECTION 1.01.

  Defined Terms    1

SECTION 1.02.

  Classification of Loans and Borrowings    31

SECTION 1.03.

  Terms Generally    32

SECTION 1.04.

  Accounting Terms; GAAP    32

SECTION 1.05.

  Foreign Currency Calculations    32 ARTICLE II      The Credits     

SECTION 2.01.

  Commitments    33

SECTION 2.02.

  Loans and Borrowings    33

SECTION 2.03.

  Requests for Revolving Borrowings    35

SECTION 2.04.

  Canadian Bankers’ Acceptances    36

SECTION 2.05.

  Swingline Loans    40

SECTION 2.06.

  Letters of Credit    41

SECTION 2.07.

  Funding of Borrowings    46

SECTION 2.08.

  Interest Elections    46

SECTION 2.09.

  Termination and Reduction of Commitments    48

SECTION 2.10.

  Increase in Commitments    48

SECTION 2.11.

  Repayment of Loans; Evidence of Debt    49

SECTION 2.12.

  Prepayment of Loans    50

SECTION 2.13.

  Fees    51

SECTION 2.14.

  Interest    53

SECTION 2.15.

  Alternate Rate of Interest    54

SECTION 2.16.

  Increased Costs    55

SECTION 2.17.

  Break Funding Payments    56

SECTION 2.18.

  Taxes    57

SECTION 2.19.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs    62

SECTION 2.20.

  Mitigation Obligations; Replacement of Lenders    64

SECTION 2.21.

  Designation of Subsidiary Borrowers    65 ARTICLE III      Representations and
Warranties     

SECTION 3.01.

  Organization; Powers    65

SECTION 3.02.

  Authorization; Enforceability    66

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 3.03.

  Governmental Approvals; No Conflicts    66

SECTION 3.04.

  Financial Condition; No Material Adverse Change    66

SECTION 3.05.

  Properties; Insurance    66

SECTION 3.06.

  Litigation and Environmental Matters    67

SECTION 3.07.

  Compliance with Laws and Agreements    67

SECTION 3.08.

  Investment and Holding Company Status    67

SECTION 3.09.

  Taxes    68

SECTION 3.10.

  ERISA    68

SECTION 3.11.

  Subsidiaries; Ownership of Capital Stock    68

SECTION 3.12.

  Disclosure    68 ARTICLE IV      Conditions     

SECTION 4.01.

  Effective Date    69

SECTION 4.02.

  Each Credit Event    70 ARTICLE V      Affirmative Covenants     

SECTION 5.01.

  Financial Statements; Ratings Change and Other Information    71

SECTION 5.02.

  Notices of Material Events    72

SECTION 5.03.

  Existence; Conduct of Business    72

SECTION 5.04.

  Payment of Obligations    73

SECTION 5.05.

  Maintenance of Properties; Insurance    73

SECTION 5.06.

  Books and Records; Inspection Rights    73

SECTION 5.07.

  Compliance with Laws    73

SECTION 5.08.

  Use of Proceeds and Letters of Credit    73

SECTION 5.09.

  Additional Subsidiary Guarantors    73 ARTICLE VI      Negative Covenants     

SECTION 6.01.

  Subsidiary Indebtedness    74

SECTION 6.02.

  Liens    74

SECTION 6.03.

  Fundamental Changes    75

SECTION 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions    76

SECTION 6.05.

  Swap Agreements    76

SECTION 6.06.

  Asset Sales    76

SECTION 6.07.

  Transactions with Affiliates    77

SECTION 6.08.

  Restrictive Agreements    77

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 6.09.

  Restricted Indebtedness    78

SECTION 6.10.

  Financial Covenants    78

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Agents

 

ARTICLE IX

 

Collection Allocation Mechanism

 

ARTICLE X

 

Guarantee

 

ARTICLE XI

 

Miscellaneous

 

SECTION 11.01.

  Notices    85

SECTION 11.02.

  Waivers; Amendments    86

SECTION 11.03.

  Expenses; Indemnity; Damage Waiver    88

SECTION 11.04.

  Successors and Assigns    89

SECTION 11.05.

  Survival    93

SECTION 11.06.

  Counterparts; Integration; Effectiveness    93

SECTION 11.07.

  Severability    93

SECTION 11.08.

  Right of Setoff    94

SECTION 11.09.

  Governing Law; Jurisdiction; Consent to Service of Process    94

SECTION 11.10.

  WAIVER OF JURY TRIAL    94

SECTION 11.11.

  Headings    95

SECTION 11.12.

  Confidentiality    95

SECTION 11.13.

  Conversion of Currencies    95

SECTION 11.14.

  USA Patriot Act    96

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01A

  — Initial Subsidiary Guarantors

Schedule 1.01B

  — Mandatory Cost Formulae

Schedule 2.01

  — Lenders and Commitments

Schedule 2.06

  — Existing Letters of Credit

Schedule 2.19

  — Payment Instructions

Schedule 3.06

  — Disclosed Matters

Schedule 3.07

  — Subsidiaries

Schedule 6.02

  — Existing Liens

EXHIBITS:

Exhibit A

  — Form of Assignment and Assumption

Exhibit B-1

  — Form of Borrowing Subsidiary Agreement

Exhibit B-2

  — Form of Borrowing Subsidiary Termination

Exhibit C

  — Form of Issuing Bank Agreement

Exhibit D

  — Form of Subsidiary Guarantee Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 10, 2004 among YELLOW ROADWAY
CORPORATION, a Delaware corporation (the “Company”), the CANADIAN BORROWERS (as
defined below), the UK BORROWERS (as defined below), the LENDERS party hereto,
JPMORGAN CHASE BANK, TORONTO BRANCH, as Canadian Agent, J.P. MORGAN EUROPE
LIMITED, as UK Agent, and JPMORGAN CHASE BANK, as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptance” means a Draft issued by a Canadian Borrower and accepted by a
Canadian Tranche Lender pursuant to this Agreement.

 

“Acceptance Proceeds” means the cash proceeds derived from the sale of a
specified Acceptance before deduction of the Stamping Fee.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Adjusted Consolidated EBITDA” shall mean for any period, Consolidated EBITDA
for such period, adjusted by deducting therefrom the amount of all Capital
Expenditures for such period.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing by the
Company for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Canadian Agent and
the UK Agent.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus  1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

 

“Amended Credit Agreement” has the meaning assigned to such term in Section
4.01(g).

 

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars, and with respect to any payment hereunder that does not relate to a
particular Loan or Borrowing, the Administrative Agent, (b) with respect to a
Loan or Borrowing denominated in Canadian Dollars, the Canadian Agent, and (c)
with respect to a Loan or Borrowing denominated in Pounds Sterling or Euro, the
UK Agent.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “Stamping Fee Rate” or “Facility Fee Rate”, as the case
may be, based upon the ratings by Moody’s and S&P, respectively, applicable on
such date to the Index Debt:

 

Index Debt Ratings:

--------------------------------------------------------------------------------

 

Eurocurrency

Spread

--------------------------------------------------------------------------------

 

Stamping Fee

Rate

--------------------------------------------------------------------------------

 

Facility Fee

Rate

--------------------------------------------------------------------------------

Category 1

Baa1 or BBB+

or better

  0.500%   0.500%   0.125%

Category 2

Baa2 or BBB

  0.600%   0.600%   0.150%

Category 3

Baa3 and BBB-

  0.800%   0.800%   0.200%

Category 4

Baa3 or BBB-

  1.000%   1.000%   0.250%

Category 5

Ba1 or BB+

  1.200%   1.200%   0.300%

Category 6

Ba2 and BB

or lower

  1.375%   1.375%   0.375%

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 6; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings, unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Company to the Administrative Agent and the Lenders pursuant to Section 5.01
or otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 11.04.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in US Dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Asset Sale” shall mean any sale, transfer or other disposition by the Company
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) of any asset (including, without limitation, any capital stock or other
securities of, or equity interests in, another Person) other than sales or other
dispositions of assets pursuant to clauses (i) through (v) of Section 6.06.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Debt” shall mean, as of any date of determination thereof, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the then
remaining term of any applicable lease in connection with a Sale and Leaseback
Transaction.

 

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (i) if a Permitted Receivables Facility is
structured as a secured lending agreement, constitutes the principal amount of
such Indebtedness or (ii) if a Permitted Receivables Facility is structured as a
purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if same were structured as a secured lending agreement
rather than a purchase agreement.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company, any Canadian Borrower or any UK Borrower.

 

“Borrowing” means Loans (including one or more Swingline Loans) of the same
Class, Type and currency, made, converted or continued on the same date and, in
the case of Eurocurrency Loans, as to which a single Interest Period is in
effect, or Acceptances issued on the same date and having the same maturity
date.

 

“Borrowing Minimum” means (a) in the case of a Borrowing (other than ABR
Revolving Loans and Swingline Loans) denominated in US Dollars, $3,000,000, (b)
in the case of a Borrowing of ABR Revolving Loan, $1,000,000, (c) in the case of
a Borrowing denominated in Canadian Dollars, C$1,000,000, (d) in the case of a
Borrowing denominated in Pounds Sterling, £500,000, and (e) in the case of a
Borrowing denominated in Euro, €1,000,000.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, C$500,000, (c) in the case of a Borrowing denominated in Pounds
Sterling, £500,000, and (d) in the case of a Borrowing denominated in Euro,
€500,000.

 

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing or a
Borrowing of Acceptances in accordance with Section 2.03.

 

4



--------------------------------------------------------------------------------

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan denominated in US Dollars, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in US Dollars in the
London interbank market, (b) when used in connection with a Loan denominated in
Pounds Sterling, “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in Pounds Sterling in the London interbank
market, (c) when used in connection with a Loan denominated in Canadian Dollars
or an Acceptance, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Canadian Dollars in Toronto, and
(d) when used in connection with a Loan denominated in Euro, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payments in Euro.

 

“Calculation Period” shall mean, in the case of any Permitted Acquisition, the
Test Period most recently ended prior to the date of any such Permitted
Acquisition for which financial statements are available.

 

“CAM” means the mechanism for the allocation and exchange of interests in the
Tranches and collections thereunder established under Article IX.

 

“CAM Exchange” means the exchange of the Lender’s interests provided for in
Article IX.

 

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII in respect of the Company
or (b) an acceleration of Loans pursuant to Article VII.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Specified Obligations owed to such Lender and such Lender’s participation
in undrawn amounts of Letters of Credit immediately prior to the CAM Exchange
Date and (b) the denominator shall be the aggregate US Dollar Equivalent (as so
determined) of the Specified Obligations owed to all the Lenders and the
aggregate undrawn amount of all outstanding Letters of Credit immediately prior
to such CAM Exchange Date.

 

“Canadian Agent” means JPMorgan Chase Bank, Toronto Branch, in its capacity as
Canadian administrative agent for the Canadian Tranche Lenders hereunder.

 

“Canadian Base Rate” means, on any day, the annual rate of interest equal to the
greater of:

 

(a) the annual rate of interest determined by the Canadian Agent as the annual
rate of interest announced from time to time by the Canadian Agent as its prime
rate in effect at its principal office in Toronto on such day for determining
interest rates on Canadian Dollar denominated commercial loans in Canada; and

 

5



--------------------------------------------------------------------------------

(b) the annual rate of interest equal to the sum of (A) the CDOR BA Rate (using
a maturity of one month) in effect on such day and (B) 1% per annum.

 

“Canadian Base Rate”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Base Rate.

 

“Canadian Borrower” means any Canadian Subsidiary that has been designated as
such pursuant to Section 2.21 and that has not ceased to be a Canadian Borrower
as provided in such Section.

 

“Canadian Dollars” or “C$” means the lawful money of Canada.

 

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any province thereof.

 

“Canadian Tranche” means the Canadian Tranche Commitments, the Canadian Tranche
Revolving Loans, the Acceptances, and the Canadian Tranche Swingline Loans.

 

“Canadian Tranche Commitment” means, with respect to each Canadian Tranche
Lender, the commitment of such Canadian Tranche Lender to make Canadian Tranche
Revolving Loans, to accept Drafts and to acquire participations in Canadian
Tranche Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Canadian Tranche Lender’s Canadian Tranche
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to Section
2.10 and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 11.04. The initial amount of each Canadian
Tranche Lender’s Canadian Tranche Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which Canadian Tranche Lender shall
have assumed its Canadian Tranche Commitment, as applicable. The aggregate
amount of the Canadian Tranche Commitments on the date hereof is $50,000,000.

 

“Canadian Tranche Exposure” means, with respect to any Canadian Tranche Lender
at any time, the US Dollar Equivalent of the sum at such time, without
duplication, of (a) such Lender’s Canadian Tranche Percentage of the sum of the
principal amounts of the outstanding Canadian Tranche Revolving Loans and the
face amounts of the outstanding Acceptances, plus (b) the aggregate amount of
such Lender’s Canadian Tranche Swingline Exposure at such time.

 

“Canadian Tranche Lender” means a Lender with a Canadian Tranche Commitment.

 

6



--------------------------------------------------------------------------------

“Canadian Tranche Percentage” means, with respect to any Canadian Tranche
Lender, the percentage of the total Canadian Tranche Commitments represented by
such Lender’s Canadian Tranche Commitment. If the Canadian Tranche Commitments
have terminated or expired, the Canadian Tranche Percentages shall be determined
based upon the Canadian Tranche Commitments most recently in effect, giving
effect to any assignments.

 

“Canadian Tranche Revolving Borrowing” means a Borrowing comprised of Canadian
Tranche Revolving Loans or Acceptances.

 

“Canadian Tranche Revolving Loan” means a Loan made by a Canadian Tranche Lender
pursuant to Section 2.01(b). Each Canadian Tranche Revolving Loan made to the
Company shall be denominated in US Dollars and shall be a Eurocurrency Loan or
an ABR Loan, and each Canadian Tranche Revolving Loan made to a Canadian
Borrower shall be denominated in Canadian Dollars and shall be a Canadian Base
Rate Loan.

 

“Canadian Tranche Swingline Exposure” means, at any time, the aggregate
principal amount of all Canadian Tranche Swingline Loans outstanding at such
time. The Canadian Tranche Swingline Exposure of any Canadian Tranche Lender at
any time shall be its Canadian Tranche Percentage of the total Canadian Tranche
Swingline Exposure at such time.

 

“Canadian Tranche Swingline Lender” means JPMorgan Chase Bank, Toronto Branch,
in its capacity as lender of Canadian Tranche Swingline Loans hereunder.

 

“Canadian Tranche Swingline Loan” means a Loan made by the Canadian Tranche
Swingline Lender to the Canadian Borrower pursuant to Section 2.05.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

 

“CDOR BA Rate” means (i) with respect to any Acceptance accepted by a Schedule I
Bank, the yearly rate of interest determined by the Canadian Agent to be
equivalent to the average of the yields applicable to banker’s acceptances
denominated in Canadian Dollars for Schedule I Banks for any specified maturity
quoted on the Reuters Screen CDOR page under “Canadian Interbank Bid BA Rates”
on the day of determination (or on the preceding day, if such day is not a
Business Day) and (ii) with respect to any Acceptance accepted by a Canadian
Tranche Lender other than a Schedule I Bank, subject to section 2.04(j), the
lesser of (A) such yearly rate of interest determined as set forth under clause
(i) plus 0.10% per annum and (B) the arithmetic average (as determined by the
Canadian Agent) of the percentage discount rates (expressed as a decimal and
rounded upward, if necessary, to the nearest 1/100 of 1%) quoted to the Canadian
Agent by such non-Schedule I Bank as the percentage discount rate at which such
bank would, in accordance with its normal practices, at approximately 10:00
a.m., Toronto time, on such day, be prepared to purchase bankers’ acceptances
accepted by such bank having a face

 

7



--------------------------------------------------------------------------------

amount and term comparable to the face amount and term of such Acceptance. For
the purposes of such pricing, the Canadian Agent shall notify the Canadian
Tranche Lenders of the CDOR BA Rate applicable to them as soon as is reasonably
practicable.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, US Tranche Swingline Loans, Canadian Tranche Revolving Loans, Canadian
Tranche Swingline Loans, UK Tranche Revolving Loans, or UK Tranche Swingline
Loans or whether such Borrowing is a Borrowing of Acceptances, and (b) any
Commitment, refers to whether such Commitment is a US Tranche Commitment, a
Canadian Tranche Commitment or a UK Tranche Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means a US Tranche Commitment, a Canadian Tranche Commitment or a
UK Tranche Commitment.

 

“Company” has the meaning assigned to such term in the heading of this
Agreement.

 

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income for such
period before deducting therefrom (a) consolidated interest expense of the
Company and its Subsidiaries for such period (to the extent that such
consolidated interest expense was deducted in arriving at Consolidated Net
Income for such period) and (b) provision for taxes based on income that were
included in arriving at Consolidated Net Income for such period, and without
giving effect in any event (i) to any extraordinary gains or any extraordinary
losses, (ii) to any gains or losses from sales of assets other than from sales
of inventory in the ordinary course of business, (iii) to any writeoff of
amortized or deferred financing, legal and accounting costs in connection with
the refinancing of the Existing Credit Agreement and (iv) to non-recurring
restructuring charges not to exceed $15,000,000 in any 12 month period.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT for such
period, adjusted by adding thereto the amount of all amortization of intangibles
and depreciation that were deducted in arriving at Consolidated Net Income for
such period; it being understood that in determining the Total Leverage Ratio
only, Consolidated EBITDA for any period shall be calculated on a Pro Forma
Basis to give effect to any Significant Acquisitions or Significant Asset
Dispositions during such period.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of Adjusted Consolidated EBITDA to Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense for such period and (ii) the
amount of all Dividends of the Company and its Subsidiaries paid for such
period, other than Dividends paid by a Subsidiary to the Company or to another
Subsidiary.

 

“Consolidated Indebtedness” shall mean, at any time without duplication, the
aggregate stated balance sheet amount of all Indebtedness (or, (i) if greater,
the aggregate face amount of any Indebtedness issued at a discount and (ii) with
respect to the Roadway Bonds, the aggregate face amount of the Roadway Bonds) of
the Company and its Subsidiaries at such time (but including, without
limitation, all Loans, Capitalized Lease Obligations and guaranties of
Indebtedness that would otherwise be included under this definition, but
excluding any contingent obligations in respect of letters of credit). For the
avoidance of doubt, Consolidated Indebtedness includes all Attributable
Receivables Indebtedness and excludes all Indebtedness not reflected on the
consolidated balance sheet of the Company and its Subsidiaries.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of the total
consolidated interest expense of the Company and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, (i) that portion of Capitalized Lease Obligations of
the Company and its Subsidiaries representing the interest factor for such
period, (ii) the interest component of any lease payment under Attributable Debt
transactions paid by the Company and its Subsidiaries for such period and (iii)
the interest component of all Attributable Receivable Indebtedness of the
Company and its Subsidiaries for such period; provided that the amortization of
deferred financing, legal and accounting costs with respect to this Agreement,
the Existing Credit Agreement and any Senior Notes in each case shall be
excluded from Consolidated Interest Expense to the extent same would otherwise
have been included therein.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that
(i) in determining Consolidated Net Income, the net income of any other Person
which is not a Subsidiary of the Company or is accounted for by the Company by
the equity method of accounting shall be included only to the extent of the
payment of cash dividends or cash distributions by such other Person to the
Company or a Subsidiary thereof during such period, (ii) the net income of any
Subsidiary of the Company (other than the Company) shall be excluded to the
extent that the declaration or payment of cash dividends or similar cash
distributions by that Subsidiary of that net income is not at the date of
determination permitted by operation of its charter or any agreement, instrument
or law applicable

 

9



--------------------------------------------------------------------------------

to such Subsidiary and (iii) the net income (or loss) of any other Person
acquired by the Company or a Subsidiary of the Company in a pooling of interests
transaction for any period prior to the date of such acquisition shall be
excluded.

 

“Consolidated Net Worth” means, at any date, the consolidated net worth of the
Company and its Subsidiaries at such date, provided that, for purposes of
calculating the foregoing, all of the 3.375% Senior Notes and all of the 5%
Contingent Convertible Senior Notes shall be deemed to be Indebtedness, and not
Equity Interests, until the applicable part of any of such Senior Notes is
converted into common stock of the Company.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing any
Indebtedness, Capitalized Lease Obligations, or dividends (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion” means a conversion of a Canadian Base Rate Loan or an Acceptance
pursuant to Section 2.04(l).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Designated Foreign Currency” means Canadian Dollars, Pounds Sterling or Euro.

 

10



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Discount” has the meaning given to such term in Section 2.04(e)(i).

 

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Effective Date (or any options or warrants
issued by such Person with respect to its capital stock or other equity
interests), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the capital stock or any partnership or
membership interests of such Person outstanding on or after the Effective Date
(or any options or warrants issued by such Person with respect to its capital
stock or other equity interests); provided that “Dividends” with respect to any
Person shall not include any payments made or required to be made by such Person
with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans for purposes of compensation of employees
of the Company and its Subsidiaries or setting aside of any funds for the
foregoing purposes.

 

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Draft” means a blank non-interest bearing bill of exchange within the meaning
of the Bills of Exchange Act (Canada) or a blank depository bill within the
meaning of the Depository Bills and Notes Act (Canada), as applicable, drawn by
a Canadian Borrower and addressed to a Canadian Tranche Lender, made payable to
such Lender, bearer or a clearing house bearing such distinguishing letters and
numbers and being in such form as each Canadian Tranche Lender may require.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 11.02).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or

 

11



--------------------------------------------------------------------------------

disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided, however, that (i) all of the 3.375% Senior Notes and
all of the 5% Contingent Convertible Senior Notes shall be deemed Indebtedness,
and not Equity Interests, until the applicable part of any of such notes is
converted into common stock of the Company and (ii) any other instruments
evidencing Indebtedness convertible into or exchangeable for common stock of the
Company will be deemed Indebtedness and not Equity Interests, unless any such
instruments would be accounted for in accordance with GAAP as shareholders’
equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Euro” or “€” means the currency constituted by the Treaty on the European Union
and as referred to in the EMU Legislation.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate with respect to the
applicable currency of such Loan or Borrowing.

 

12



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency. In the event that such rate does not appear
on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrowers, or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of US Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

 

“Exchange Rate Date” means, if on such date any outstanding Revolving Credit
Exposure is (or any Revolving Credit Exposure that has been requested at such
time would be) denominated in a currency other than US Dollars, each of:

 

(a) the last Business Day of each calendar month,

 

(b) if an Event of Default has occurred and is continuing, the CAM Exchange Date
and any other Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and

 

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Letter of Credit or
Swingline Loan.

 

“Excluded Taxes” means, with respect to any Lender or Issuing Bank, (a) income
or franchise or similar taxes imposed on (or measured by) its net income by the
United States of America (or any political subdivision thereof), or by the
jurisdiction under which such recipient is organized or incorporated or in which
its principal office or any lending office from which it makes Loans hereunder
is located, (b) any branch profit taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause (a)
above, (c) in the case of a US Tranche Lender (other than a Lender that becomes
a US Tranche Lender by operation of the CAM), any withholding tax that is
imposed by the United States of America (or any political subdivision thereof)
on payments by the Company from an office within such jurisdiction to the extent
such tax is in effect and would apply as of the date such US Tranche Lender
becomes a party to this Agreement or relates to payments received by a new
lending

 

13



--------------------------------------------------------------------------------

office designated by such US Tranche Lender and is in effect and would apply at
the time such lending office is designated, (d) in the case of a Canadian
Tranche Lender (other than a Lender that becomes a Canadian Tranche Lender by
operation of the CAM), any withholding tax that is imposed (i) by Canada (or any
political subdivision thereof) on payments by a Canadian Borrower from an office
within such jurisdiction or (ii) by the United States of America (or any
political subdivision thereof) on payments by the Company from an office within
such jurisdiction, in either case to the extent such tax is in effect and would
apply as of the date such Canadian Tranche Lender becomes a party to this
Agreement or relates to payments received by a new lending office designated by
such Canadian Tranche Lender and is in effect and would apply at the time such
lending office is designated, (e) in the case of a UK Tranche Lender (other than
a Lender that becomes a UK Tranche Lender by operation of the CAM), any
withholding tax that is imposed (i) by the United Kingdom (or any political
subdivision thereof) on payments by a UK Borrower from an office within such
jurisdiction or (ii) by the United States of America (or any political
subdivision thereof) on payments by the Company from an office within such
jurisdiction, in either case to the extent such tax is in effect and would apply
as of the date such UK Tranche Lender becomes a party to this Agreement or
relates to payments received by a new lending office designated by such UK
Tranche Lender and is in effect and would apply at the time such lending office
is designated, or (f) any withholding tax that is attributable to such Lender’s
failure to comply with Section 2.18(e), except, in the case of clause (c), (d)
or (e) above, to the extent that such withholding tax shall have resulted from
the making of any payment by a Borrower to a location other than the office
designated by the Applicable Agent or such Lender for the receipt of payments of
the applicable type from the applicable Borrower.

 

“Existing Credit Agreement” has the meaning given to such term in Section
4.01(g).

 

“Existing Letters of Credit” has the meaning given to such term in Section
2.06(k).

 

“Exposure” means, with respect to any Lender, such Lender’s US Tranche Exposure,
Canadian Tranche Exposure and UK Tranche Exposure.

 

“Facility Office” has the meaning assigned to such term in Section 2.18(f).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

14



--------------------------------------------------------------------------------

“5% Contingent Convertible Senior Note Documents” shall mean the 5% Contingent
Convertible Senior Note Indenture, the 5% Contingent Convertible Senior Notes
and each other document or agreement relating to the issuance of the 5%
Contingent Convertible Senior Notes, as each of the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

 

“5% Contingent Convertible Senior Note Indenture” shall mean the Indenture,
dated as of August 8, 2003 among the Company and Deutsche Bank Trust Company
Americas, as trustee thereunder, as in effect on the Effective Date and as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

 

“5% Contingent Convertible Senior Notes” shall mean the Company’s 5% Contingent
Convertible Senior Notes due 2023 issued pursuant to the 5% Contingent
Convertible Senior Note Indenture.

 

“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or

 

15



--------------------------------------------------------------------------------

petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price (deferred in excess of 90
days) of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties and
similar obligations issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such Indebtedness, such Indebtedness shall be deemed to be
in an amount equal to the fair market value of the property to which such Lien
relates as determined in good faith by such Person), (iv) the aggregate amount
of all Capitalized Lease Obligations of such Person, (v) all obligations of such
Person to pay a specified purchase price for goods or services, whether or not
delivered or accepted, which constitute take-or-pay obligations, (vi) all
Contingent Obligations of such Person, (vii) all obligations under any Swap
Agreement or under any similar type of agreement, except that if any agreement
relating to such obligation provides for the netting of amounts payable by and
to such Person thereunder or if any such agreement provides for the simultaneous
payment of amounts by and to such Person, then in each such case, the amount of
such obligation shall be the net amount thereof, (viii) all Attributable Debt of
such Person and (ix) all Attributable Receivables Indebtedness of such Person.
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred by any Person in accordance with customary practices
and in the ordinary course of business of such Person.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement; provided that ratings issued by S&P may be based on
the Company’s corporate credit rating, and ratings issued by Moody’s may be
based on the Company’s senior implied rating.

 

“Information Memorandum” means the Confidential Information Memorandum dated
August 2004 relating to the Company and the Transactions.

 

“Initial Subsidiary Guarantor” means each Person listed on Schedule 1.01A.

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or any Canadian Base Rate Loan, the last day of each March,
June, September and December, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period

 

16



--------------------------------------------------------------------------------

applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Issuing Bank” means (i) each Lender acceptable to the Administrative Agent and
the Company (it being understood that each of Bank of America, N.A., SunTrust
Bank, Wachovia Bank, National Association and Deutsche Bank AG, New York Branch
and their Affiliates is acceptable to the Administrative Agent) that has entered
into an Issuing Bank Agreement, in each case in its capacity as an issuer of
Letters of Credit hereunder, and their respective successors in such capacity as
provided in Section 2.06(i); provided that no Person shall at any time become an
Issuing Bank if after giving effect thereto there would at such time be more
than five Issuing Banks. Each Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate. With respect to the
Existing Letters of Credit only, “Issuing Bank” means Deutsche Bank AG, New York
Branch, in its capacity as the issuer of the Existing Letters of Credit issued
by it, and Wachovia Bank, National Association, in its capacity as the issuer of
the Existing Letters of Credit issued by it. Each reference to the “Issuing
Bank” herein with respect to a particular Letter of Credit shall mean the
Issuing Bank that issued, or is being requested to issue, such Letter of Credit.
In all other cases, a reference to the “Issuing Bank” shall mean any Issuing
Bank or each Issuing Bank, as the context may require.

 

“Issuing Bank Agreement” means an agreement in the form of Exhibit C, or in any
other form reasonably satisfactory to the Administrative Agent, pursuant to
which a Lender agrees to act as an Issuing Bank.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC

 

17



--------------------------------------------------------------------------------

Disbursements that have not yet been reimbursed by or on behalf of the Company
at such time. The LC Exposure of any US Tranche Lender at any time shall be its
US Tranche Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, (a) if denominated in any currency other than Euro, the rate per annum
determined by the Applicable Agent at approximately 11:00 a.m., London time, on
the Quotation Day for such Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in the currency of such
Borrowing (as reflected on the applicable Telerate screen page), for a period
equal to such Interest Period; or (b) if denominated in Euro, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, by
reference to the Banking Federation of the European Union for deposits in Euro
(as reflected on the applicable Telerate screen), for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the average (rounded upward, if necessary, to the next 1/100 of
1%) of the respective interest rates per annum at which deposits in the currency
of such Borrowing are offered for such Interest Period to major banks in the
London interbank market by JPMorgan Chase Bank at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guarantee Agreement and each
promissory note delivered pursuant to this Agreement.

 

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in US Dollars, New York City time, (b) with respect to a Loan or
Borrowing denominated in Canadian Dollars, Toronto time, and (c) with respect to
a Loan or Borrowing denominated in Pounds Sterling or Euro, London time.

 

18



--------------------------------------------------------------------------------

“Majority US Tranche Lenders” means US Tranche Lenders with US Tranche Exposure
representing at least 51% of the total US Tranche Exposure.

 

“Mandatory Cost” is described in Schedule 1.01B.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Borrowers to perform any
of their respective obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement and the other Loan
Documents.

 

“Material Domestic Subsidiary” means, at any time, (a) any Domestic Subsidiary
of the Company with assets as of the last day of the Company’s most recently
ended fiscal quarter greater than or equal to 5% of the total assets of the
Company and its Subsidiaries on a consolidated basis on such date, computed in
accordance with GAAP and (b) any other Domestic Subsidiary that would be a
“Material Domestic Subsidiary” based on clause (a) above upon the consummation
of a Significant Acquisition on a Pro Forma Basis for the Calculation Period;
provided that if, at any time, all of the Company’s Domestic Subsidiaries that
are not Material Domestic Subsidiaries (the “Non-Material Domestic
Subsidiaries”), taken as a whole, would constitute a Subsidiary with assets as
of the last day of the Company’s most recently ended fiscal quarter greater than
or equal to 10% of the total assets of the Company and its Subsidiaries on a
consolidated basis on such date, computed in accordance with GAAP (a “10%
Domestic Subsidiary”), then the Company shall designate one or more additional
Domestic Subsidiaries as Material Domestic Subsidiaries to the effect that,
after such designation, all of the remaining Non-Material Domestic Subsidiaries,
taken as a whole, would not constitute a 10% Subsidiary at such time.
Notwithstanding the foregoing, YRCMI at all times shall be deemed to be a
Material Domestic Subsidiary.

 

“Material Foreign Subsidiary” means a Foreign Subsidiary that owns assets with
an aggregate book value greater than $1,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Acceptances
and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of any Borrower or any Subsidiary in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

 

“Maturity Date” means September 10, 2009.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any of its ERISA Affiliates may
have any liability, contingent or otherwise.

 

19



--------------------------------------------------------------------------------

“Net Acceptance Proceeds” means the cash proceeds realized on the issuance and
sale of an Acceptance pursuant to this Agreement after deduction of the Stamping
Fee.

 

“Obligations” means (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral,
(iii) each payment required to be made by any Borrower under this Agreement in
respect of any Acceptance, when and as due, whether at maturity, by acceleration
or otherwise, including Stamping Fees, and (iv) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers under this Agreement and the other Loan Documents, and (b) unless
otherwise agreed upon in writing by the applicable Lender party thereto, the due
and punctual payment and performance of all obligations of the Company or any
Subsidiary, monetary or otherwise, under each Swap Agreement relating to
Obligations referred to in the preceding clause (a) entered into with any
counterparty that was a Lender (or an Affiliate thereof) at the time such Swap
Agreement was entered into.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant” has the meaning set forth in Section 11.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition other than an Acquisition of the
Equity Interests of a Person which has not been approved as to its terms (prior
to the closing of such Acquisition) by the Board of Directors or other governing
body of the Person whose Equity Interests are to be acquired.

 

“Permitted Encumbrances” means:

 

(a) Liens for unpaid utilities and Liens imposed by law for taxes, in either
case, that are not yet due or are being contested in compliance with Section
5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

20



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security or
employment laws or regulations;

 

(d) Liens securing the performance of bids, tenders, trade contracts, government
contracts, leases, statutory obligations, surety and appeal bonds, performance
and return of money bonds and other obligations of a like nature, in each case
in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way, use restrictions, minor
defects or irregularities in title, reservations (including reservations in any
original grant from any government of any water or mineral rights or interests
therein) and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Company or any Subsidiary; and

 

(g) Liens in favor of payor banks having a right of setoff, revocation, refund
or chargeback with respect of money or instruments of the Company or any
Subsidiary on deposit with or in possession of such bank;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Receivables Facility” shall mean the receivables facility or
facilities created under the Permitted Receivables Facility Documents, providing
for the sale or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and the Receivables Sellers) to the Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party investors pursuant to the Permitted Receivables Facility Documents
(with the Receivables Entity permitted to issue investor certificates, purchased
interest certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Company and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.

 

“Permitted Receivables Facility Assets” shall mean (i) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all proceeds
thereof and (ii) loans to the Company and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) of the Company and
its Subsidiaries which are made pursuant to the Permitted Receivables Facility.

 

21



--------------------------------------------------------------------------------

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent, in each case as such documents and agreements may be
amended, modified, supplemented, refinanced or replaced from time to time so
long as (i) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on the Company or any
of its Subsidiaries that are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, (ii) any such amendments, modifications,
supplements, refinancings or replacements are not adverse in any way to the
interests of the Lenders and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent. It is understood and agreed
that the documentation for the Yellow Receivables Facility delivered to the
Administrative Agent prior to the Effective Date are satisfactory in form and
substance to the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a proforma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of the
relevant Calculation Period, (y) the permanent repayment of any Indebtedness
(other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) after the first day of the
relevant Calculation Period as if such Indebtedness had been retired or redeemed
on the first day of the relevant Calculation Period and/or (z) the Significant
Acquisition or Significant Asset Disposition, if any, then being consummated as
well as any other Significant Acquisition or Significant Asset Disposition
consummated after the first day of the relevant Calculation Period and on or
prior to the date of the respective Significant

 

22



--------------------------------------------------------------------------------

Acquisition or Significant Asset Disposition then being effected, as the case
may be, with the following rules to apply in connection therewith:

 

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Calculation Period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed after the first day of the relevant Calculation Period shall
be deemed to have been retired or redeemed on the first day of the respective
Calculation Period and remain retired through the date of determination;

 

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause (i)
shall be deemed to have borne interest at (x) the rate applicable thereto, in
the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Calculation Period, in the
case of floating rate Indebtedness (although interest expense with respect to
any Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding); and

 

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to (x) any Significant Asset Disposition, consummated during the
periods described above, with such Consolidated EBITDA to be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the assets
or Equity Interests which are the subject of such Significant Asset Disposition
for such period or increased by an amount equal to the Consolidated EBITDA (if
negative) applicable thereto for such period; provided that if any Significant
Asset Disposition is of Equity Interests in a Subsidiary of the Company which
remains a Subsidiary after giving effect to such Significant Asset Disposition,
Consolidated EBITDA shall be adjusted to give pro forma effect thereto (as if
such disposition occurred on the first day of the respective period) in
accordance with the rules set forth in the definition of Consolidated Net Income
contained herein and (y) any Significant Acquisition consummated during the
periods described above, with such Consolidated EBITDA to be determined as if
such Significant Acquisition was consummated on the first day of the relevant
Calculation Period, and, in each case, taking into account factually supportable
and identifiable cost savings and expenses directly attributable to such
Significant Acquisition or Significant Asset Disposition which would otherwise
be accounted for as an adjustment pursuant to Article 11 of Regulation S-X under
the Securities Act, as if such cost savings or expenses were realized on the
first day of the respective period.

 

“Quotation Day” shall mean, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

 

23



--------------------------------------------------------------------------------

“Receivables” shall mean all accounts receivable (including, without limitation,
all rights to payment created by or arising from sales of goods, leases of goods
or the rendition of services rendered no matter how evidenced whether or not
earned by performance).

 

“Receivables Entity” shall mean a Wholly-Owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness))
pursuant to Standard Securitization Undertakings, (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Company, and (c) to which neither the Company nor any other Subsidiary of
the Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Company certifying
that, to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions.

 

“Receivables Sellers” shall mean the Company and those Subsidiary Guarantors
that are from time to time party to the Permitted Receivables Facility
Documents.

 

“Register” has the meaning set forth in Section 11.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Restricted Indebtedness” means Indebtedness evidenced by the Senior Notes.

 

“Revolving Borrowing” means a Borrowing comprised of US Tranche Revolving Loans,
UK Tranche Revolving Loans, Canadian Tranche Revolving Loans or Acceptances.

 

24



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means a US Tranche Exposure, a Canadian Tranche
Exposure or a UK Tranche Exposure.

 

“Revolving Loan” means a US Tranche Revolving Loan, a Canadian Tranche Revolving
Loan or a UK Tranche Revolving Loan.

 

“Roadway Bond Documents” shall mean the Roadway Bond Indenture, the Roadway
Bonds and each other document or agreement relating to the issuance of the
Roadway Bonds.

 

“Roadway Bond Indenture” shall mean the Indenture, dated as of November 30, 2001
among the Company, Roadway Corporation and SunTrust Bank, as trustee, as in
effect on the Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Roadway Bonds” shall mean Roadway LLC’s (as successor to Roadway Corporation)
8 1/4% Senior Notes due 2008 issued pursuant to the Roadway Bond Indenture.

 

“Rollover” means an issue of Acceptances on the maturity of an outstanding issue
of Acceptances having an aggregate face amount which is less than or equal to
the aggregate face amount of the maturing issue of Acceptances.

 

“Rollover Date” means a Business Day on which a Rollover of all or a portion of
an issue of Acceptances is made.

 

“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.

 

“S&P” means Standard & Poor’s.

 

“Schedule I Bank” means any Canadian Tranche Lender named on Schedule I to the
Bank Act (Canada).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Senior Note Documents” shall mean the 5% Contingent Convertible Senior Note
Documents, the Roadway Bond Documents and the 3.375% Senior Note Documents, as
applicable.

 

“Senior Notes” shall mean the 5% Contingent Convertible Senior Notes, the
Roadway Bonds and the 3.375% Senior Notes, as applicable.

 

“Significant Acquisition” shall mean any Permitted Acquisition the aggregate
consideration (taking the amount of cash and cash equivalents, the aggregate
amount expected to be paid on or after the date of the respective Permitted
Acquisition pursuant to any earn-out,

 

25



--------------------------------------------------------------------------------

non-compete, consulting or deferred compensation or purchase price adjustment or
similar arrangements, the fair market value (as determined in good faith by the
Company) of all other non-cash consideration and the aggregate amount of assumed
Indebtedness) for which exceeds $50,000,000.

 

“Significant Asset Disposition” means any Asset Sale (without giving effect to
clause (i) of the definition thereof) the aggregate consideration (taking the
amount of cash and cash equivalents, the aggregate amount expected to be paid on
or after the date of the respective Asset Sale pursuant to any earn-out,
non-compete, consulting or deferred compensation or purchase price adjustment or
similar arrangements, the fair market value (as determined in good faith by the
Company) of all other non-cash consideration and the aggregate amount of assumed
Indebtedness) for which exceeds $50,000,000.

 

“Specified Obligations” means Obligations consisting of the principal of and
interest on Loans, payment obligations in respect of Acceptances, reimbursement
obligations in respect of LC Disbursements, and fees.

 

“Stamping Fee” means the stamping fee payable at the time of each Acceptance,
calculated and payable in the manner provided for in Section 2.04(f).

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable transaction.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in US
Dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, unlimited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
unlimited liability company, partnership, association or other entity (a) of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary

 

26



--------------------------------------------------------------------------------

voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held, or (b)
that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit D, made by the Subsidiary Guarantors in
favor of the Administrative Agent for the benefit of the Lenders.

 

“Subsidiary Guarantors” means each Initial Subsidiary Guarantor and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person (except
to the extent such successor or assign is relieved from its obligations under
the Subsidiary Guarantee Agreement pursuant to the provisions of this
Agreement); provided that any Person released from the Subsidiary Guarantee
Agreement pursuant to the provisions of Section 5.09 shall no longer be a
“Subsidiary Guarantor” unless and until such Person re-executes the Subsidiary
Guarantee Agreement pursuant to the provisions of Section 5.09.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Lender” means the US Tranche Swingline Lender, the Canadian Tranche
Swingline Lender or the UK Tranche Swingline Lender.

 

“Swingline Loan” means a US Tranche Swingline Loan, a Canadian Tranche Swingline
Loan or a UK Tranche Swingline Loan.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period).

 

“3.375% Senior Note Documents” shall mean the 3.375% Senior Note Indenture, the
New Senior Notes and each other document or agreement relating to the issuance
of the New Senior Notes.

 

“3.75% Senior Note Indenture” shall mean the Indenture, dated as of November 25,
2003 among the Company, and Deutsche Bank Trust Company Americas, as trustee, as
in effect on the Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

27



--------------------------------------------------------------------------------

“3.375% Senior Notes” shall mean the Company’s 3.375% Contingent Convertible
Senior Notes due 2023 issued pursuant to the 3.375% Senior Note Indenture.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

“Total Leverage Ratio” shall mean, at any time, the ratio of Consolidated
Indebtedness at such time to Consolidated EBITDA for the Test Period then most
recently ended.

 

“Tranche” means the US Tranche, the Canadian Tranche or the UK Tranche.

 

“Tranche Percentage” means, with respect to any Lender, such Lender’s US Tranche
Percentage, Canadian Tranche Percentage or UK Tranche Percentage, as applicable.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and each Borrowing Subsidiary Agreement, the borrowing of Loans
and the use of the proceeds thereof, the issuance of Drafts and the use of
proceeds of Acceptances, the issuance of Letters of Credit hereunder and the
execution, delivery and performance by the Subsidiary Guarantors of the
Subsidiary Guarantee Agreement.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Base Rate or the CDOR BA Rate. A Borrowing of Acceptances shall be
considered to be a “Type” of Borrowing.

 

“UK Agent” means J.P. Morgan Europe Limited, in its capacity as UK
administrative agent for the UK Tranche Lenders hereunder.

 

“UK Borrower” means any UK Subsidiary that has been designated as such pursuant
to Section 2.21 and that has not ceased to be a UK Borrower as provided in such
Section.

 

“UK Subsidiary” means any Subsidiary that is incorporated or otherwise organized
under the laws of England and Wales.

 

28



--------------------------------------------------------------------------------

“UK Swingline Rate” means, for any day, such rate as the UK Tranche Swingline
Lender shall determine adequately reflects the overnight cost of funds to the UK
Tranche Swingline Lender to make or maintain a UK Tranche Swingline Loan to the
UK Borrower on such day.

 

“UK Tranche” means the UK Tranche Commitments, the UK Tranche Revolving Loans
and the UK Tranche Swingline Loans.

 

“UK Tranche Commitment” means, with respect to each UK Tranche Lender, the
commitment of such UK Tranche Lender to make UK Tranche Revolving Loans and to
acquire participations in UK Tranche Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate amount of such UK Tranche Lender’s UK
Tranche Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.10 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04. The initial amount
of each UK Tranche Lender’s UK Tranche Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which UK Tranche Lender shall
have assumed its UK Tranche Commitment, as applicable. The aggregate amount of
the UK Tranche Commitments on the date hereof is $10,000,000.

 

“UK Tranche Exposure” means, with respect to any UK Tranche Lender at any time,
the US Dollar Equivalent of the sum at such time, without duplication, of (a)
such Lender’s UK Tranche Percentage of the sum of the principal amounts of the
outstanding UK Tranche Revolving Loans, plus (b) the aggregate amount of such
Lender’s UK Tranche Swingline Exposure at such time.

 

“UK Tranche Lender” means a Lender with a UK Tranche Commitment.

 

“UK Tranche Percentage” means, with respect to any UK Tranche Lender, the
percentage of the total UK Tranche Commitments represented by such Lender’s UK
Tranche Commitment. If the UK Tranche Commitments have terminated or expired,
the UK Tranche Percentages shall be determined based upon the UK Tranche
Commitments most recently in effect, giving effect to any assignments.

 

“UK Tranche Revolving Borrowing” means a Borrowing comprised of UK Tranche
Revolving Loans.

 

“UK Tranche Revolving Loan” means a Loan made by a UK Tranche Lender pursuant to
Section 2.01(c). Each UK Tranche Revolving Loan made to the Company shall be
denominated in US Dollars and shall be a Eurocurrency Loan or an ABR Loan, and
each UK Tranche Revolving Loan made to a UK Borrower shall be denominated in
Pounds Sterling or Euro and shall be a Eurocurrency Loan.

 

“UK Tranche Swingline Exposure” means, at any time, the aggregate principal
amount of all UK Tranche Swingline Loans outstanding at such time. The UK
Tranche Swingline Exposure of any UK Tranche Lender at any time shall be its UK
Tranche Percentage of the total UK Tranche Swingline Exposure at such time.

 

29



--------------------------------------------------------------------------------

“UK Tranche Swingline Lender” means JPMorgan Chase Bank, London Branch, in its
capacity as lender of UK Tranche Swingline Loans hereunder.

 

“UK Tranche Swingline Loan” means a Loan made by the UK Tranche Swingline Lender
to the UK Borrower pursuant to Section 2.05.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in a
Designated Foreign Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect under the provisions of such Section.

 

“US Dollars” or “$” means the lawful money of the United States of America.

 

“US Tranche” means the US Tranche Commitments, the US Tranche Revolving Loans,
the LC Exposure and the US Tranche Swingline Loans.

 

“US Tranche Commitment” means, with respect to each US Tranche Lender, the
commitment of such US Tranche Lender to make US Tranche Revolving Loans and to
acquire participations in Letters of Credit and US Tranche Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such US Tranche Lender’s US Tranche Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.09, (b) increased from
time to time pursuant to Section 2.10 and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.04. The
initial amount of each US Tranche Lender’s US Tranche Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such US
Tranche Lender shall have assumed its US Tranche Commitment, as applicable. The
aggregate amount of the US Tranche Commitments on the date hereof is
$440,000,000.

 

“US Tranche Exposure” means, with respect to any US Tranche Lender at any time,
the sum at such time, without duplication, of (a) such Lender’s US Tranche
Percentage of the sum of the principal amounts of the outstanding US Tranche
Revolving Loans, plus (b) the aggregate amount of such Lender’s LC Exposure and
US Tranche Swingline Exposure at such time.

 

“US Tranche Lender” means a Lender with a US Tranche Commitment.

 

“US Tranche Percentage” means, with respect to any US Tranche Lender, the
percentage of the total US Tranche Commitments represented by such Lender’s US
Tranche Commitment. If the US Tranche Commitments have terminated or expired,
the US Tranche Percentages shall be determined based upon the US Tranche
Commitments most recently in effect, giving effect to any assignments.

 

“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.

 

30



--------------------------------------------------------------------------------

“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a). Each US Tranche Revolving Loan shall be a Eurocurrency Loan or
an ABR Loan.

 

“US Tranche Swingline Exposure” means, at any time, the aggregate principal
amount of all US Tranche Swingline Loans outstanding at such time. The US
Tranche Swingline Exposure of any US Tranche Lender at any time shall be its US
Tranche Percentage of the total US Tranche Swingline Exposure at such time.

 

“US Tranche Swingline Lender” means JPMorgan Chase Bank, in its capacity as
lender of US Tranche Swingline Loans hereunder.

 

“US Tranche Swingline Loan” means a Loan made by the US Tranche Swingline Lender
to the Company pursuant to Section 2.05.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is owned by
such Person and/or one or more Wholly-Owned Subsidiaries of such Person, (b) any
partnership, association, joint venture or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person has a 100% equity
interest (other than directors’ qualifying shares) and (c) any corporation,
partnership, association, business trust or limited liability entity (i) that is
formed under the laws of a jurisdiction other than the United States of America,
any State thereof, or the District of Columbia and (ii) with respect to which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person owns all
of the economic benefit of a 100% equity interest, whether through an agent or
otherwise; provided, that, if such Person is prohibited by law from owning 100%
of such economic benefit, such Person owns all of such economic benefit that it
may lawfully own and in any event not less than 98% of the total economic
benefit of ownership of such entity.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yellow Receivables Facility” shall mean that certain receivables facility and
trust evidenced by the Receivables Purchase Agreement, dated as of May 21, 2004,
among YRRFC, Falcon Asset Securitization Corporation, Blue Ridge Asset Funding
Corporation, Wachovia Bank, National Association, as agent, and Bank One, NA, as
agent, and the Receivables Sale Agreement dated as of May 21, 2004, among Yellow
Transportation, Inc., Roadway Express, Inc., and YRRFC, in each case, as
amended, refinanced, renewed or replaced.

 

“YRCMI” means YRC Mortgages, Inc., a Delaware corporation.

 

“YRRFC” means Yellow Roadway Receivables Funding Corporation, a Delaware
corporation.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency

 

31



--------------------------------------------------------------------------------

US Tranche Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “US Tranche Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency US Tranche
Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Canadian Tranche Exposure, the UK Tranche Exposure or any related amount, the
Administrative Agent shall determine the Exchange Rate as of the applicable
Exchange Rate Date with respect to Canadian Dollars, Euro and Pounds Sterling
and shall apply such Exchange Rates to determine such amount (in each case after
giving effect to any Borrowings to be made or repaid to the extent practicable
on or prior to the applicable date for such calculation).

 

(b) For purposes of any determination under Section 6.01 or 6.02 or under
paragraph (f), (g) or (k) of Article VII, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than US Dollars shall
be translated into US Dollars at the currency exchange rates in effect on the
date of such determination; provided that no Default or Event of Default shall
arise as a result of any limitation set forth in US Dollars in Section 6.01 or
6.02 being exceeded solely as a result of changes in currency exchange rates
from those rates

 

32



--------------------------------------------------------------------------------

applicable at the time or times Indebtedness or Liens were initially consummated
in reliance on the exceptions under such Sections. For purposes of any
determination under Section 6.04 or 6.06, the amount of each investment,
disposition or other applicable transaction denominated in a currency other than
US Dollars shall be translated into US Dollars at the currency exchange rate in
effect on the date such investment, disposition or other transaction is
consummated. Such currency exchange rates shall be determined in good faith by
the Company.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans to the
Company from time to time during the Availability Period in US Dollars in an
aggregate principal amount at any time outstanding that will not result in (i)
such Lender’s US Tranche Exposure exceeding its US Tranche Commitment or (ii)
the aggregate amount of the Lenders’ US Tranche Exposures exceeding the
aggregate amount of the US Tranche Commitments.

 

(b) Subject to the terms and conditions set forth herein, each Canadian Tranche
Lender agrees to make Canadian Tranche Revolving Loans to the Canadian Borrowers
in Canadian Dollars and/or to the Company in US Dollars and to accept Drafts
issued by the Canadian Borrowers in Canadian Dollars from time to time during
the Availability Period in an aggregate principal amount of Loans and face
amount of Acceptances at any time outstanding that will not result in (i) such
Lender’s Canadian Tranche Exposure exceeding its Canadian Tranche Commitment or
(ii) the aggregate amount of the Lenders’ Canadian Tranche Exposures exceeding
the aggregate amount of the Canadian Tranche Commitments.

 

(c) Subject to the terms and conditions set forth herein, each UK Tranche Lender
agrees to make UK Tranche Revolving Loans to the UK Borrowers in Pounds Sterling
or Euro and/or to the Company in US Dollars from time to time during the
Availability Period in an aggregate principal amount of Loans at any time
outstanding that will not result in (i) such Lender’s UK Tranche Exposure
exceeding its UK Tranche Commitment or (ii) the aggregate amount of the Lenders’
UK Tranche Exposures exceeding the aggregate amount of the UK Tranche
Commitments.

 

(d) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each US Tranche Revolving Loan shall be
made as part of a Borrowing consisting of US Tranche Revolving Loans made by the
US Tranche Lenders ratably in accordance with their respective US Tranche
Commitments. Each Canadian Tranche Revolving Loan shall be made as part of a
Borrowing consisting of Canadian Tranche Revolving Loans made by the Canadian
Tranche Lenders ratably in accordance with their respective Canadian Tranche
Commitments. Each Acceptance shall be issued in accordance with Section 2.04.
Each UK Tranche Revolving Loan shall be made as part of a Borrowing consisting
of UK Tranche Revolving Loans made by the UK Tranche Lenders ratably

 

33



--------------------------------------------------------------------------------

in accordance with their respective UK Tranche Commitments. The failure of any
Lender to make any Loan required to be made by it or to accept any Acceptance
required to be accepted by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several,
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required hereunder.

 

(b) Subject to Section 2.15,

 

(i) each US Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, in each case as the Company may request in
accordance herewith;

 

(ii) each Canadian Tranche Revolving Borrowing shall be comprised entirely of
Acceptances or Canadian Base Rate Loans, in each case as a Canadian Borrower may
request in accordance herewith, or entirely of Eurocurrency Loans or ABR Loans,
in each case as the Company may request in accordance herewith;

 

(iii) each UK Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans, in each case as a UK Borrower may request in accordance
herewith, or entirely of Eurocurrency Loans or ABR Loans, in each case as the
Company may request in accordance herewith;

 

(iv) each US Tranche Swingline Loan shall be an ABR Loan;

 

(v) each Canadian Tranche Swingline Loan shall be a Canadian Base Rate Loan; and

 

(vi) each UK Tranche Swingline Loan shall bear interest by reference to the UK
Swingline Rate.

 

Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.15, 2.16, 2.17 and 2.18 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c) Each Borrowing (other than Swingline Loans or Acceptances) shall be in an
aggregate amount that is at least equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple; provided that an ABR Revolving Borrowing may
be made in an aggregate amount that is equal to the aggregate available US
Tranche Commitments, Canadian Tranche Commitments or UK Tranche Commitments, as
applicable, and a Canadian Base Rate Borrowing may be made in an aggregate
amount that is equal to the aggregate available Canadian Tranche Commitments.
Each US Tranche Swingline Loan shall be in an amount that is an integral
multiple of $50,000 and not less than $250,000. Each Canadian Tranche Swingline
Loan shall be in an amount that is an integral multiple of C$100,000 and not
less than C$100,000. Each UK Tranche Swingline Loan denominated in Pounds
Sterling shall be in an amount that is an integral multiple of £100,000 and not
less than £100,000, and each UK Tranche Swingline Loan denominated in Euro shall
be in an amount that is an integral multiple

 

34



--------------------------------------------------------------------------------

of ###100,000 and not less than ###100,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten US Tranche Eurocurrency Revolving Borrowings
outstanding, a total of five Canadian Tranche Eurocurrency Revolving Borrowings
outstanding, or a total of five UK Tranche Eurocurrency Revolving Borrowings
outstanding.

 

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
or, in the case of an Acceptance, if the maturity date thereof would occur after
the Maturity Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Applicable Agent (and the Administrative Agent, if
the Applicable Agent is not the Administrative Agent) of such request by
telephone:

 

(a) in the case of a Eurocurrency Borrowing, not later than 1:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing,

 

(b) in the case of an ABR Borrowing, not later than 1:00 p.m., New York City
time, one Business Day before the date of the proposed Borrowing,

 

(c) in the case of a Canadian Base Rate Revolving Borrowing, not later than 1:00
p.m., Local Time, one Business Day before the date of the proposed Borrowing,
and

 

(d) in the case of a Borrowing of Acceptances, not later than 1:00 p.m., Toronto
time, two Business Days before the date of the proposed Borrowing.

 

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed by 2:00 p.m. (Local Time) on the same Business Day by hand delivery or
telecopy to the Applicable Agent of a written Borrowing Request in a form
approved by the Applicable Agent and signed by the applicable Borrower, or by
the Company on behalf of the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

 

(ii) whether the requested Borrowing is to be a US Tranche Revolving Borrowing,
a UK Tranche Revolving Borrowing or a Canadian Tranche Revolving Borrowing;

 

(iii) the currency and aggregate principal amount (in the case of Loans) or face
amount (in the case of Acceptances) of the requested Borrowing;

 

(iv) the date of the requested Borrowing, which shall be a Business Day;

 

(v) the Type of the requested Borrowing;

 

35



--------------------------------------------------------------------------------

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(vii) in the case of a Borrowing of Acceptances, the term applicable thereto,
which shall be a period contemplated by Section 2.04(a); and

 

(viii) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (i) in the case of a Borrowing denominated in US Dollars, an
ABR Borrowing, (ii) in the case of a Borrowing denominated in Pounds Sterling or
Euro, a Eurocurrency Borrowing, and (iii) in the case of a Borrowing denominated
in Canadian Dollars, a Canadian Base Rate Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no term is specified with respect to any requested
Borrowing of Acceptances, then the relevant Borrower shall be deemed to have
selected a term of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Applicable Agent shall
advise each Lender that will make a Loan or accept a Draft as part of the
requested Borrowing of the details thereof and of the amount of the Loan to be
made or the face amount of the Draft to be accepted by such Lender as part of
the requested Borrowing.

 

SECTION 2.04. Canadian Bankers’ Acceptances.

 

(a) Notice and Term. Any Canadian Borrower may give the Canadian Agent
instructions (which must be received by the Canadian Agent before 12:00 noon
(Toronto time) on the second Business Day before the proposed date of a
requested Borrowing to be effective) that it wishes to have Drafts accepted
under this Agreement on any proposed Business Day and stating the aggregate face
amount and the term applicable to such Drafts. The term of such Drafts must be a
period of one, two, three or six months, and be subject to marketability,
maturing on or before the end of the Availability Period.

 

(b) Face Amount of Drafts. The aggregate face amount of an issue of Drafts to be
accepted on any particular date of a requested Borrowing must be C$5,000,000 or
a whole number multiple of C$1,000,000 in excess thereof. The face amount of
each Acceptance shall be a whole number multiple of C$100,000. The Canadian
Agent will round allocations among the Canadian Tranche Lenders to ensure that
each Acceptance issued has a face amount which is a whole number multiple of
C$100,000, and such rounded allocation shall constitute the Canadian Tranche
Lenders’ respective Canadian Tranche Percentages of an issue of Acceptances for
the purposes of this Agreement.

 

(c) Power of Attorney. In order to facilitate issues of Acceptances pursuant to
this Agreement, each Canadian Borrower authorizes each Canadian Tranche Lender,
and for this purpose appoints each Canadian Tranche Lender its lawful attorney,
to complete, sign and endorse Drafts issued in accordance with Sections 2.04(a)
and (b) on its behalf in handwritten or by facsimile or mechanical signature or
otherwise and, once so completed, signed and endorsed,

 

36



--------------------------------------------------------------------------------

and following acceptance of them as an Acceptance under this Agreement, then
purchase, discount or negotiate such Acceptances in accordance with the
provisions of this Section 2.04. Drafts so completed, signed, endorsed and
negotiated on behalf of any Canadian Borrower by any Canadian Tranche Lender
shall bind such Canadian Borrower as fully and effectively as if so performed by
an authorized officer of such Canadian Borrower. No Canadian Tranche Lender
shall be liable for any damage, loss or other claim arising by reason of any
loss or improper use of any such instrument except the gross negligence or
willful misconduct of such Canadian Tranche Lender or its officers, employees,
agents or representatives. Alternatively, each Canadian Borrower agrees that, at
the request of the Canadian Agent, each Canadian Borrower shall deliver to the
Canadian Agent a “depository note” which complies with the requirements of the
Depository Bills and Notes Act (Canada), and consents to the deposit of any such
depository note in the book-based debt clearance system maintained by the
Canadian Depository for Securities.

 

(d) Restrictions. The Canadian Agent shall have the discretion to restrict the
term and maturity date of an issue of Acceptances and the number of issues of
Acceptances outstanding at any one time. Unless the Canadian Agent notifies each
Canadian Borrower to the contrary, the maximum number of issuances of
Acceptances outstanding at any time is limited to five in total for all Canadian
Borrowers.

 

(e) Discount and Sale of Acceptances.

 

(i) Except as otherwise provided in Section 2.04(j), each Canadian Tranche
Lender shall purchase for its own account Acceptances accepted by such Canadian
Tranche Lender on the date of such Borrowing at the purchase price equal to the
face amount of such Acceptances less an amount equal to the amount (the
“Discount”) that yields to such Canadian Tranche Lender (excluding the Stamping
Fee) an interest rate per annum equal to the CDOR BA Rate applicable to such
Acceptance for the applicable term of such Acceptances.

 

(ii) Except as otherwise provided in Sections 2.04(l) and (m), each Canadian
Tranche Lender shall pay the Net Acceptance Proceeds of its Canadian Tranche
Percentage of each issue of Acceptances to the Canadian Agent on the date of
such Borrowing in exchange for delivery of such Acceptances. Such Net Acceptance
Proceeds, when received by the Canadian Agent, will be advanced by bank transfer
to the credit of the applicable Canadian Borrower’s account.

 

(iii) Each Canadian Tranche Lender may at any time and from time to time
purchase, hold, sell, rediscount or otherwise dispose of any Acceptance, and no
such dealing shall prejudice or impair any Canadian Borrower’s obligations under
Section 2.04(g).

 

(f) Stamping Fee. A stamping fee is payable by the applicable Canadian Borrower
to each accepting Canadian Tranche Lender on the issuance of each Acceptance and
shall be calculated upon the face amount of each such Acceptance for the
duration of its term on the basis of the actual number of days to elapse from
the date of its acceptance up to the maturity date of the Acceptance, calculated
at the Applicable Rate. Each accepting Canadian Tranche

 

37



--------------------------------------------------------------------------------

Lender shall be entitled to deduct from the Acceptance Proceeds to be remitted
to the Canadian Agent pursuant to Subsection 2.04(e)(ii) the stamping fee
payable to it as determined in accordance with this Section 2.04(f).

 

(g) Payment of Acceptances. Subject to Section 2.04 (l) and (m), each Canadian
Borrower shall pay to each Canadian Tranche Lender the full face amount of each
Acceptance accepted by such Canadian Tranche Lender for its account on the
maturity date of such Acceptance. If an Acceptance matures and such Canadian
Borrower has not made such payment, nor effected a Conversion or Rollover
pursuant to Section 2.04(l) or (m), respectively, such Canadian Borrower shall
be deemed to have provided for payment of the full face amount of the Acceptance
by Conversion of such Acceptance into a Canadian Base Rate Loan in a principal
amount equal to the full face amount of the Acceptance on its maturity date.

 

(h) Waivers. No Canadian Borrower shall claim from any Canadian Tranche Lender
any days of grace for the payment at maturity of any Drafts presented and
accepted by such Canadian Tranche Lender pursuant to this Agreement. In
addition, each Canadian Borrower waives demand, presentment for payment,
protest, notice of protest, dishonor, notice of dishonor and any other notice or
defense to payment (including the doctrine of merger) which might otherwise
exist if for any reason an Acceptance is held by any Canadian Tranche Lender in
its own right at the maturity thereof.

 

(i) Notice of Maturing Acceptances. The applicable Canadian Borrower shall give
the Canadian Agent, before 12:00 noon (Toronto time) on the second Business Day
before the maturity of any Acceptances, a notice of repayment or Borrowing
Request requesting a Conversion or Rollover in respect of such Acceptances in
order to permit each Canadian Tranche Lender to organize its internal funding
requirements to fund the payment of the face amount of such Acceptances to the
respective holders thereof upon or following maturity.

 

(j) B/A Equivalent Advances. If a Canadian Tranche Lender is not a Canadian
chartered bank or is not permitted by applicable law to, or does not by virtue
of policy or customary practice, accept Drafts for the purpose of subsequent
sale as a bankers’ acceptance (a “Non-Acceptance Lender”), each time a Canadian
Borrower gives a Borrowing Request for an issue of Acceptances, such
Non-Acceptance Lender shall, in lieu of accepting and purchasing Acceptances
pursuant to Section 2.04(e), make an advance in Canadian Dollars to such
Canadian Borrower (a “B/A Equivalent Advance”) in the amount equal to the
Acceptance Proceeds which would be derived from a hypothetical sale of Drafts
accepted by it (“Notional Acceptances”) in the aggregate face amount of its
Canadian Tranche Percentage of such requested issue of Acceptances at a discount
rate that yields to such Non-Acceptance Lender (excluding the Stamping Fee) an
interest rate per annum equal to the CDOR BA Rate for Acceptances accepted by a
Canadian Tranche Lender that is not a Schedule I Bank. Any B/A Equivalent
Advance shall be repayable on the maturity of such issue of Acceptances. A
Non-Acceptance Lender shall be entitled to deduct from the amount of its B/A
Equivalent Advance to be paid to the Canadian Agent pursuant to Subsection
2.04(e)(ii) an amount equal to the Stamping Fee determined in accordance with
Section 2.04(f) that would have been payable to it with respect to the Notional
Acceptances corresponding to the B/A Equivalent Advance. For the purposes of
this Agreement each reference to an issue of Acceptances or Acceptances issued
by a Non-Acceptance Lender shall be deemed to include, where relevant, B/A
Equivalent Advances, with the necessary changes being made to fit the context.

 

38



--------------------------------------------------------------------------------

(k) Calculation of Net Acceptance Proceeds. The Net Acceptance Proceeds for any
Acceptances purchased by a Canadian Tranche Lender may be determined in
accordance with the following formula:

 

LOGO [g97442formula.jpg]

 

where n is the number of days to elapse in the term of the Acceptances, CDOR BA
Rate is the applicable rate for such Acceptance and is expressed as a decimal
and AR is the Applicable Rate with respect to the Stamping Fee.

 

(l) Conversions. Any Canadian Borrower may request the Canadian Tranche Lenders
to convert (a) at any time, a Canadian Base Rate Borrowing or a portion thereof
into an issue of Acceptances or (b) on its maturity date, an issue of
Acceptances or a portion thereof into a Canadian Base Rate Borrowing, upon
delivering a Borrowing Request to the Canadian Agent requesting a Conversion
specifying both the amount of the Borrowing to be converted and the amount and
Type of the requested resulting Borrowing. The relevant provisions of this
Agreement applicable to a borrowing and availability of the Type of Borrowing
which will result from the Conversion (as well as any portion of the Borrowing
which is not being converted) must be satisfied to effect any such requested
Borrowing (including the applicable notice provisions contained in Section
2.03). Subject to the foregoing provisions of this Section 2.04(l), the
Borrowing (or portion thereof) requested to be converted shall be converted in
accordance with the Borrowing Request and any Net Acceptance Proceeds derived
from the Conversion shall be retained by each Canadian Tranche Lender for its
own account.

 

(m) Rollovers. At or before 12:00 noon (Toronto time) two Business Days prior to
the maturity of an issue of Acceptances, unless the applicable Canadian Borrower
has delivered to the Canadian Agent a Borrowing Request requesting a Conversion
in accordance with Section 2.04(l) or a notice of repayment, such Canadian
Borrower shall deliver a Borrowing Request to the Canadian Agent requesting a
Rollover and selecting the term applicable to the resulting issue of
Acceptances. The relevant provisions of this Agreement applicable to a Borrowing
of Acceptances must be satisfied to effect any such Rollover. Subject to the
foregoing provisions of this Section 2.04(m), the Borrowing (or portion thereof)
requested to be rolled over shall be rolled over in accordance with the
Borrowing Request and the Net Acceptance Proceeds derived from the Rollover
shall be retained by each Canadian Tranche Lender for its own account. The
provisions of Section 2.04(g) shall apply if any Canadian Borrower fails to
deliver any such requests or notice.

 

39



--------------------------------------------------------------------------------

(n) Payments on a Conversion or Rollover. If any Canadian Borrower requests the
Canadian Tranche Lenders to convert a Canadian Base Rate Loan or a portion
thereof to an issue of Acceptances pursuant to Section 2.04(l), or to Rollover
an issue of Acceptances or a portion thereof pursuant to Section 2.04(m), then
such Canadian Borrower shall pay to the Canadian Tranche Lenders the difference
between (a) the face amount of the resulting Acceptances minus (b) the Net
Acceptance Proceeds of the resulting Acceptances determined in accordance with
Section 2.04(k) upon the acceptance and purchase of the resulting Acceptances in
accordance with this Section 2.04.

 

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the US Tranche Swingline Lender agrees to make US Tranche Swingline
Loans in US Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding US Tranche Swingline
Loans exceeding $25,000,000 or (ii) the total US Tranche Exposures exceeding the
total US Tranche Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Subject to the terms and conditions set forth herein, the Canadian Tranche
Swingline Lender agrees to make Canadian Tranche Swingline Loans in Canadian
Dollars to the Canadian Borrower from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the US Dollar Equivalent of the aggregate principal amount of
outstanding Canadian Tranche Swingline Loans exceeding $5,000,000 or (ii) the
total Canadian Tranche Exposures exceeding the total Canadian Tranche
Commitments; provided that the Canadian Tranche Swingline Lender shall not be
required to make a Canadian Tranche Swingline Loan to refinance an outstanding
Canadian Tranche Swingline Loan. Subject to the terms and conditions set forth
herein, the UK Tranche Swingline Lender agrees to make UK Tranche Swingline
Loans in Pounds Sterling or Euro to the UK Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the US Dollar Equivalent of the aggregate principal
amount of outstanding UK Tranche Swingline Loans exceeding $1,000,000 or (ii)
the total UK Tranche Exposures exceeding the total UK Tranche Commitments;
provided that the UK Tranche Swingline Lender shall not be required to make a UK
Tranche Swingline Loan to refinance an outstanding UK Tranche Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Applicable Agent of such request by telephone (confirmed by telecopy), not later
than 1:00 p.m., Local Time (except, in the case of a Canadian Tranche Swingline
Loan, not later than 12:00 noon, Toronto time) on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Applicable Agent will promptly advise the applicable
Swingline Lender of any such notice received from a Borrower. The applicable
Swingline Lender shall make each Swingline Loan available to the applicable
Borrower by means of a credit to the general deposit account of such Borrower
with such Swingline Lender or by wire transfer to an account specified by such
Borrower in the applicable borrowing request (or, in the case of a US Tranche
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., Local Time, on the requested date of such Swingline Loan.

 

40



--------------------------------------------------------------------------------

(c) A Swingline Lender may by written notice given to the Applicable Agent not
later than 1:00 p.m., Local Time, on any Business Day require the Lenders under
a Tranche to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding under such Tranche. Such notice shall specify
the aggregate amount of Swingline Loans in which such Lenders will participate.
Promptly upon receipt of such notice, the Applicable Agent will give notice
thereof to each applicable Lender, specifying in such notice such Lender’s
Tranche Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Applicable Agent, for the account of the applicable Swingline
Lender, such Lender’s Tranche Percentage of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Applicable Agent shall promptly pay to the applicable Swingline Lender
the amounts so received by it from the Lenders. The Applicable Agent shall
notify the applicable Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Applicable Agent and not to such Swingline
Lender. Any amounts received by a Swingline Lender from the applicable Borrower
(or other party on behalf of the applicable Borrower) in respect of a Swingline
Loan after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Applicable Agent; any
such amounts received by such Agent shall be promptly remitted by such Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to such
Applicable Agent, as applicable, if and to the extent such payment is required
to be refunded to the applicable Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrower of any default in the payment thereof.

 

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit in US Dollars for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Company to,
or entered into by the Company with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested

 

41



--------------------------------------------------------------------------------

date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Company also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$375,000,000 and (ii) the total US Tranche Exposures shall not exceed the total
US Tranche Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the US Tranche Lenders, the Issuing Bank
hereby grants to each US Tranche Lender, and each US Tranche Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such US Tranche Lender’s US Tranche Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each US Tranche Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such US Tranche Lender’s US Tranche Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each US Tranche
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Company shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Company prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Company receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the

 

42



--------------------------------------------------------------------------------

Company may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
US Tranche Revolving Borrowing or US Tranche Swingline Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting ABR US Tranche
Revolving Borrowing or US Tranche Swingline Loan. If the Company fails to make
such payment when due, the Administrative Agent shall notify each US Tranche
Lender of the applicable LC Disbursement, the payment then due from the Company
in respect thereof and such US Tranche Lender’s US Tranche Percentage thereof.
Promptly following receipt of such notice, each US Tranche Lender shall pay to
the Administrative Agent its US Tranche Percentage of the payment then due from
the Company, in the same manner as provided in Section 2.07 with respect to US
Tranche Loans made by such US Tranche Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the US Tranche Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the US Tranche Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that US Tranche Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such US Tranche Lenders and the
Issuing Bank as their interests may appear. Any payment made by a US Tranche
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR US Tranche Revolving Loans or a US
Tranche Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement.

 

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Agents, the Lenders nor the Issuing Banks, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with

 

43



--------------------------------------------------------------------------------

the terms thereof. The parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the US Tranche Lenders with respect to any such LC
Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR US Tranche Revolving Loans; provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.14(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any US Tranche Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such US Tranche Lender to the extent of such payment.

 

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.13(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

44



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Majority US Tranche Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Company shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the US Tranche Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Company under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Company’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse any Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Majority US Tranche
Lenders), be applied to satisfy other obligations of the Company under this
Agreement. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.

 

(k) Existing Letters of Credit. Certain letters of credit issued for the account
of the Company by Deutsche Bank AG, New York Branch, and Wachovia Bank, National
Association and outstanding on the Effective Date are identified on Schedule
2.06 (the “Existing Letters of Credit”). As of the Effective Date, (i) the
Existing Letters of Credit shall be deemed to be Letters of Credit issued
pursuant to and in compliance with this Section 2.06, (ii) the undrawn amount of
the Existing Letters of Credit and the unreimbursed amount of LC Disbursements
with respect to the Existing Letters of Credit shall be included in the
calculation of LC Exposure and (iii) the provisions of this Section 2.06 and
Section 2.13(b) shall apply to the Existing Letters of Credit, and the Company
and the Lenders hereby expressly acknowledge their respective obligations
hereunder with respect to the Existing Letters of Credit.

 

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on the first Business Day of each week, the daily activity (set forth by day) in
respect of Letters of Credit during the immediately preceding week, including
all issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not

 

45



--------------------------------------------------------------------------------

permit any issuance, renewal, extension or amendment resulting in an increase in
the amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Company fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan or
payment of Net Acceptance Proceeds to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in the applicable
currency by 11:00 a.m., Local Time, to the account of the Applicable Agent most
recently designated for such purpose for Loans or Acceptances of such Class and
currency by notice to the applicable Lenders; provided that Swingline Loans
shall be made as provided in Section 2.05. The Applicable Agent will make such
Loans or Net Acceptance Proceeds available to the relevant Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
maintained by the Applicable Agent in New York City, in the case of Loans
denominated in US Dollars, in Toronto, in the case of Loans or Acceptances
denominated in Canadian Dollars, and in London, in the case of Loans denominated
in Pounds Sterling or Euro, or in any case, by wire transfer to an account
specified by such Borrower in the applicable Borrowing Request.

 

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and such
Borrower severally agree to pay to the Applicable Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Applicable Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Applicable Agent to be the cost to it of funding
such amount or (ii) in the case of such Borrower, the interest rate applicable
to the subject Loan or, in the case of an Acceptance, the interest rate
applicable to Canadian Base Rate Loans. If such Lender pays such amount to the
Applicable Agent, then such amount shall constitute such Lender’s Loan or
Acceptance included in such Borrowing.

 

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the relevant Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. A Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Revolving Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued, or to
Acceptance Borrowings, which are subject to Section 2.04.

 

46



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Applicable Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Applicable Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the relevant Borrower, or the Company on its behalf. Notwithstanding any
contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or (iii)
convert any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) the Type of the resulting Borrowing; and

 

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender holding a Loan to which such request relates of
the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall (i) in the case of a
Eurocurrency Borrowing denominated in US Dollars, be converted to an ABR
Borrowing and (ii) in the case of any other Eurocurrency Borrowing, be continued
as a Eurocurrency Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred

 

47



--------------------------------------------------------------------------------

and is continuing and the Administrative Agent, at the request of the Required
Lenders, so notifies the Company, then, so long as an Event of Default is
continuing (i) no outstanding Revolving Borrowing borrowed by the Company may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Revolving Borrowing borrowed by the Company shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of any Tranche; provided that (i) each reduction of the Commitments
of any Tranche shall be in an amount that is an integral multiple of the
Borrowing Multiple for a Eurocurrency Revolving Borrowing denominated in US
Dollars and not less than the Borrowing Minimum for a Eurocurrency Revolving
Borrowing denominated in US Dollars, (ii) the Company shall not terminate or
reduce the US Tranche Commitments if, after giving effect to any concurrent
prepayment of the US Tranche Revolving Loans in accordance with Section 2.12,
the aggregate US Tranche Revolving Exposures would exceed the aggregate US
Tranche Commitments, (iii) the Company shall not terminate or reduce the
Canadian Tranche Commitments if, after giving effect to any concurrent
prepayment of the Canadian Tranche Revolving Loans in accordance with Section
2.12, the aggregate Canadian Tranche Exposures would exceed the aggregate
Canadian Tranche Commitments, and (iv) the Company shall not terminate or reduce
the UK Tranche Commitments if, after giving effect to any concurrent prepayment
of the UK Tranche Revolving Loans in accordance with Section 2.12, the aggregate
UK Tranche Exposures would exceed the aggregate UK Tranche Commitments.

 

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the applicable Lenders in accordance
with their respective Commitments of such Class.

 

SECTION 2.10. Increase in Commitments.

 

(a) At any time and from time to time prior to the Maturity Date, the Company
may, by written notice to the Administrative Agent (which the Administrative
Agent shall promptly furnish to each Lender in the applicable Tranche), request
that one or more Persons (which shall include the Lenders in the applicable
Tranche, as provided below) offer to increase their Commitments under any
Tranche (if they are Lenders) or to make additional Commitments under any
Tranche (if they are not already Lenders) (such increased and/or additional
Commitments being, in the case of any Tranche, a “Tranche Increase”) under this
paragraph (a),

 

48



--------------------------------------------------------------------------------

it being understood that if such offer is to be made by a Person that is not
already a Lender, the Administrative Agent shall have consented to such Person
being a Lender hereunder to the extent such consent would be required pursuant
to Section 11.04(b) in the event of an assignment to such Person (such consent
not to be unreasonably withheld). The minimum aggregate amount of any Tranche
Increase shall be $25,000,000 in the case of the US Tranche, $5,000,000 in the
case of the Canadian Tranche, and $5,000,000 in the case of the UK Tranche. In
no event shall the aggregate amount of all Tranche Increases pursuant to this
paragraph (a) exceed $250,000,000. The Company shall offer each relevant Lender
the opportunity to increase its applicable Tranche Commitment by its applicable
Tranche Percentage of the proposed increased amount of any Tranche. Each Lender
in such Tranche shall, by notice to the Company and the Administrative Agent
given not more than 10 Business Days after the date of the Company’s notice,
either agree to increase its applicable Tranche Commitment by all or a portion
of the offered amount or decline to increase its applicable Tranche Commitment
(and any Lender that does not deliver such a notice within such period of 10
Business Days shall be deemed to have declined to increase its applicable
Tranche Commitment). In the event that, on the 10th Business Day after the
Company shall have delivered a notice pursuant to the first sentence of this
paragraph, the relevant Lenders shall have agreed pursuant to the preceding
sentence to increase their applicable Tranche Commitments by an aggregate amount
less than the increase in the total Tranche Commitments in such Tranche
requested by the Company, the Company may arrange for one or more banks or other
financial institutions, which may include any Lender, to extend applicable
Tranche Commitments or increase their existing applicable Tranche Commitments in
an aggregate amount equal to the unsubscribed amount. In the event that one or
more of such Persons offer to increase or enter into such Commitments, and such
Persons, the Company, any other applicable Borrower and the Administrative Agent
agree as to the amount of such Commitments to be allocated to the respective
Persons making such offers and the fees (if any) to be payable by the Company in
connection therewith, the Company, any other applicable Borrower, such Persons,
the Administrative Agent and any other Applicable Agent shall execute and
deliver an appropriate amendment to this Agreement, which amendment shall
specify, among other things, the procedures for reallocating any outstanding
Revolving Credit Exposure under the Tranche that is subject to the Tranche
Increase effected by such amendment.

 

(b) Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or addition of a new Lender shall become effective
under this Section unless, (i) on the date of such increase, the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the chief financial officer of the Company, and (ii) the
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) documents consistent with those delivered on the Effective Date under
clauses (b) and (c) of Section 4.01 as to the corporate power and authority of
the applicable Borrowers to borrow hereunder after giving effect to such
increase.

 

SECTION 2.11. Repayment of Loans; Evidence of Debt. (a) (i) Each Borrower hereby
unconditionally promises to pay to the Applicable Agent for the accounts of the
applicable Lenders the then unpaid principal amount of each Revolving Borrowing
of such Borrower on the Maturity Date; and (ii) the Company hereby
unconditionally promises to pay to each Swingline Lender the then unpaid
principal amount of each Swingline Loan made by such Swingline Lender on the
earlier of the Maturity Date and the first date after such Swingline Loan

 

49



--------------------------------------------------------------------------------

is made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made, provided that on each date that
a Revolving Borrowing is made under a Tranche, the applicable Borrower shall
repay all Swingline Loans then outstanding under such Tranche. Each Borrower
agrees to repay the principal amount of each Loan made to such Borrower and the
accrued interest thereon in the currency of such Loan. Each Canadian Borrower
agrees to make all payments required with respect to Acceptances in accordance
with Section 2.04.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan and Acceptance made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan and Acceptance made hereunder, the Class, Type and
currency thereof and the Interest Period (or, in the case of an Acceptance, the
maturity date) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by any Agent hereunder for
the accounts of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 11.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.12. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing (other than an Acceptance
Borrowing) in whole or in part, subject to prior notice in accordance with
paragraph (d) of this Section.

 

(b) In the event and on such occasion that (i) the sum of the US Tranche
Exposures exceeds the total US Tranche Commitments, (ii) the sum of the Canadian
Tranche Exposures exceeds the total Canadian Tranche Commitments or (iii) the
sum of the UK Tranche Exposures exceeds the total UK Tranche Commitments, the
Borrowers under the applicable Tranche shall prepay Revolving Borrowings (other
than Acceptance Borrowings) or Swingline Borrowings (or, if no such Borrowings
are outstanding in such Tranche, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j), in the case of the US

 

50



--------------------------------------------------------------------------------

Tranche, or deposit cash collateral in an account with the Canadian Agent, in
the case of the Canadian Tranche) in an aggregate amount equal to such excess;
provided that if such excess arises solely as a result of currency rate
fluctuations and such excess under any Tranche is not greater than 5% of the
total Commitments under such Tranche, such prepayment or deposit, as the case
may be, shall not be required.

 

(h) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

 

(i) The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Applicable Agent (and, in the case of prepayment of a
Swingline Loan, the applicable Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of such prepayment, (ii) in the case of an ABR Borrowing or
a Canadian Base Rate Revolving Borrowing, not later than 12:00 noon, Local Time,
one Business Day before the date of such prepayment, and (iii) in the case of a
Swingline Loan, not later than 12:00 noon, Local Time, on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09(c).
Promptly following receipt of any such notice, the Applicable Agent shall advise
the applicable Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.14 and (ii) break funding payments pursuant to
Section 2.17.

 

SECTION 2.13. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each US Tranche Lender a facility fee, which shall accrue at
the Applicable Rate on the daily amount of the US Tranche Commitment of such US
Tranche Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such US Tranche Commitment
terminates; provided that, if such US Tranche Lender continues to have any US
Tranche Exposure after its US Tranche Commitment terminates, then such facility
fee shall continue to accrue on the daily amount of such US Tranche Lender’s US
Tranche Exposure from and including the date on which its US Tranche Commitment
terminates to but excluding the date on which such Lender ceases to have any US
Tranche Exposure. The Company and the Canadian Borrowers jointly and severally
agree to pay to the Canadian Agent for the account of each Canadian Tranche
Lender a facility fee, which shall accrue at the Applicable Rate on the daily
amount of the Canadian Tranche Commitment of such Canadian Tranche Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Canadian Tranche Commitment terminates;
provided that, if such Canadian Tranche Lender continues to have any Canadian
Tranche Exposure after its Canadian Tranche Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Canadian
Tranche Lender’s Canadian

 

51



--------------------------------------------------------------------------------

Tranche Exposure to but excluding the date on which such Canadian Tranche Lender
ceases to have any Canadian Tranche Exposure. The Company and the UK Borrowers
jointly and severally agree to pay to the UK Agent for the account of each UK
Tranche Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the UK Tranche Commitment of such UK Tranche Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such UK Tranche Commitment terminates; provided
that, if such UK Tranche Lender continues to have any UK Tranche Exposure after
its UK Tranche Commitment terminates, then such facility fee shall continue to
accrue on the daily amount of such UK Tranche Lender’s UK Tranche Exposure to
but excluding the date on which such UK Tranche Lender ceases to have any UK
Tranche Exposure. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the applicable Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the applicable Commitments terminate shall be payable on demand. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Any payment required to be made pursuant to this
paragraph (a) by the Company to the Canadian Agent or the UK Agent shall be made
to the Administrative Agent, as a sub-agent for the Canadian Agent or the UK
Agent, as applicable, in New York, New York for the account of each Canadian
Tranche Lender or each UK Tranche Lender, respectively.

 

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each US Tranche Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency US Tranche Revolving
Loans on the average daily amount of such US Tranche Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such US Tranche Lender’s US Tranche Commitment
terminates and the date on which such US Tranche Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
with respect to Letters of Credit issued by such Issuing Bank, during the period
from and including the Effective Date to but excluding the later of the date of
termination of the US Tranche Commitments and the date on which there ceases to
be any LC Exposure, as well as each Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the U.S. Tranche
Commitments terminate and any such fees accruing after the date on which the
U.S. Tranche Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

52



--------------------------------------------------------------------------------

(c) Each Canadian Borrower shall pay to each Canadian Tranche Lender a Stamping
Fee on the date of the relevant Borrowing with respect to each Draft issued by
such Canadian Borrower and accepted by such Canadian Tranche Lender calculated
and payable at the time and in the manner specified in Section 2.04. Each
Stamping Fee and CDOR BA Rate payable on or in respect of Acceptances is
expressed on the basis of a 365 day year.

 

(d) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent. The Company and the Canadian Borrowers
jointly and severally agree to pay to the Canadian Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Canadian Agent. The Company and the UK Borrowers jointly and
severally agree to pay to the UK Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Company and the UK
Agent.

 

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Applicable Agent (or to the applicable Issuing Bank, in
the case of fees payable to it) for distribution, in the case of facility fees
and participation fees, to the Lenders. Fees paid shall not be refundable under
any circumstances.

 

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing (including
each US Tranche Swingline Loan) shall bear interest at the Alternate Base Rate.
The Loans comprising each Canadian Base Rate Borrowing (including each Canadian
Tranche Swingline Loan) shall bear interest at the Canadian Base Rate. UK
Tranche Swingline Loans shall bear interest at a rate per annum equal to the UK
Swingline Rate plus the Applicable Rate for Eurocurrency Revolving Loans plus
the Mandatory Cost.

 

(b) The Loans comprising each Eurocurrency Borrowing by the Company shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate. The Loans comprising each Eurocurrency
Borrowing by the UK Borrower shall bear interest at the LIBO Rate for the
Interest Period then in effect for such Borrowing plus the Applicable Rate plus
the Mandatory Cost.

 

(c) Notwithstanding the foregoing, during the continuance of an Event of Default
the Required Lenders may, at their option, by notice to the Company (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 11.02(b) requiring unanimous consent of the Lenders to
changes in interest rates), declare that (i) each Borrowing shall bear interest
at the rate otherwise applicable thereto plus 2% per annum, and (ii) the Letter
of Credit participation fee provided for in Section 2.13(b) shall be increased
by 2% per annum, provided that, during the continuance of an Event of Default
described in clause (h) or (i) of Article VII, the interest rates set forth in
clause (i) above and the increase in the Letter of Credit participation fee set
forth in clause (ii) above shall be applicable to all Borrowings and Letters of
Credit without any election or action on the part of any Agent or any Lender.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the applicable Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in

 

53



--------------------------------------------------------------------------------

the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or a Canadian Base Rate Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e) Subject to Section 2.14(f), all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate, by reference to the Canadian Base Rate or by reference to the LIBO Rate
when the applicable Eurocurrency Borrowing is denominated in Pounds Sterling
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Canadian Base Rate or Adjusted LIBO Rate shall be determined by the
Applicable Agent, and such determination shall be conclusive absent manifest
error.

 

(f) If and to the extent that the laws of Canada are applicable to interest,
fees or other amounts payable under this Agreement for the purpose of the
Interest Act (Canada), the yearly rate of interest to which interest or any fee
calculated on the basis of a 360- or 365-day year is equivalent is the rate of
interest or fee as determined herein multiplied by the actual number of days in
such year divided by 360 or 365, as the case may be.

 

(j) The principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement. The rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

 

(k) Notwithstanding any other provision of this Agreement, if and to the extent
that the laws of Canada are applicable to interest payable under this Agreement,
no interest on the credit advanced will be payable in excess of that permitted
by the laws of Canada. If the effective annual rate of interest, calculated in
accordance with generally accepted actuarial practices and principles, would
exceed 60% per annum (or such other rate as the Parliament of Canada may
determine from time to time as the criminal rate) on the credit advanced under
this Agreement, then (a) the amount of any charges for the use of money,
expenses, fees or other charges payable in connection therewith will be reduced
to the extent necessary to eliminate such excess, (b) any remaining excess that
has been paid will be credited towards repayment of the principal amount and (c)
any overpayment that may remain after such crediting will be returned forthwith
on demand to the applicable Borrower. In this provision, the terms “interest”,
“criminal rate” and “credit advanced” have the meanings ascribed to them in
Section 347 of the Criminal Code of Canada.

 

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing in any currency:

 

(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

54



--------------------------------------------------------------------------------

(b) the Applicable Agent is advised by a majority in interest of the Lenders
that would participate in such Borrowing that the LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Applicable Agent notifies the applicable Borrower and
the applicable Lenders that the circumstances giving rise to such notice no
longer exist (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
in such currency shall be ineffective, and such Borrowing shall be converted to
or continued on the last day of the Interest Period applicable thereto (A) if
such Borrowing is a Borrowing by the Company, as an ABR Borrowing, or (B) if
such Borrowing is a Borrowing by the UK Borrower, as a Borrowing bearing
interest at such rate as the UK Agent shall determine, after consultation with
the UK Tranche Lenders, adequately reflects the costs to the UK Tranche Lenders
of making or maintaining their Loans, and (ii) if any Borrowing Request requests
a Eurocurrency Revolving Borrowing in such currency, unless the applicable
Borrower notifies the Applicable Agent in writing prior to the date on which
such Borrowing is requested to be made that it wishes to revoke such Borrowing
Request, (A) if such Borrowing is a Borrowing by the Company, such Borrowing
shall be made as an ABR Borrowing, and (B) if such Borrowing is a Borrowing by
the UK Borrower, such Borrowing shall be made as a Borrowing bearing interest at
such rate as the UK Agent shall determine adequately reflects the costs to the
UK Tranche Lenders of making or maintaining their Loans plus the Applicable Rate
for Eurocurrency Revolving Loans plus the Mandatory Cost.

 

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

 

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s

 

55



--------------------------------------------------------------------------------

or Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.

 

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the other Borrowers to pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan to a Loan of a different Type or
Interest Period other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan or to pay any amount owing in respect of any Acceptance on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.12(d) and is revoked in accordance
therewith), or (d) the assignment or deemed assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.20 or the CAM Exchange, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurocurrency
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would

 

56



--------------------------------------------------------------------------------

accrue on such principal amount for such period at the interest rate such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the London interbank market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and setting forth in reasonable detail the calculations used by such
Lender to determine such amount or amounts, shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.18. Taxes. Subject to Section 2.18A (which shall be deemed to be a
part of Section 2.18 for purposes of cross references to Section 2.18 in this
Agreement) below in respect of any UK Borrower:

 

(a) Any and all payments by or on account of any obligation of each Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Applicable Agent or the applicable Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b) In addition, each Borrower shall pay any Other Taxes related to such
Borrower to the relevant Governmental Authority in accordance with applicable
law.

 

(c) The relevant Borrower shall indemnify each Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or Issuing Bank, or by an Agent
on its own behalf or on behalf of a Lender or Issuing Bank, shall be conclusive
absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower under a
Tranche in which such Lender participates is located, or any treaty to which
such jurisdiction is a party, with

 

57



--------------------------------------------------------------------------------

respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by such Borrower, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Borrower as will permit such payments to be made without withholding or at
a reduced rate of withholding tax. In addition, each such Lender agrees that it
will deliver upon a Borrower’s request updated versions of the foregoing
documents whenever they have become obsolete or inaccurate in any material
respect, together with such other forms or documents as may be required in order
to confirm or establish the entitlement of such Lender to continued exemption
from or reduction of withholding tax; provided, however, that no Lender shall be
required to provide any documents or forms which it cannot deliver under
applicable law.

 

(f) Each Lender, on the date it becomes a Lender hereunder, will designate
lending offices for the Loans to be made by it (a “Facility Office”) such that,
on such date, it will not be liable for (i) in the case of a US Tranche Lender,
any withholding tax that is imposed by the United States of America (or any
political subdivision thereof) on payments by the Company from an office within
such jurisdiction, (ii) in the case of a Canadian Tranche Lender, any
withholding tax that is imposed (A) by Canada (or any political subdivision
thereof) on payments by a Canadian Borrower from an office within such
jurisdiction or (B) by the United States of America (or any political
subdivision thereof) on payments by the Company from an office within such
jurisdiction, or (iii) in the case of a UK Tranche Lender, any withholding tax
that is imposed (A) by the United Kingdom (or any political subdivision thereof)
on payments by a UK Borrower from an office within such jurisdiction or (B) by
the United States of America (or any political subdivision thereof) on payments
by the Company from an office within such jurisdiction. If any Lender does not
comply with this Section 2.18(f), the relevant Borrower shall have no obligation
to indemnify such Lender, or any relevant Agent or Issuing Bank for the account
of such Lender, under this Section 2.18.

 

(g) In cases in which a Borrower makes a payment under this Agreement to a U.S.
person with knowledge that such U.S. person is acting as an agent for a foreign
person, such Borrower will not treat such payment as being made to a U.S. person
for purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a successor provision)
without the express written consent of such U.S. person.

 

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.18, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.18 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund, and only to the extent that the amount of such
refund is both reasonably identifiable and quantifiable by such Lender without
imposing on such Lender an unacceptable administrative burden); provided, that
such Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the

 

58



--------------------------------------------------------------------------------

Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any
Borrower or any other Person.

 

SECTION 2.18A. UK Taxes. Notwithstanding any other provision of this Agreement:

 

(a) Definitions:

 

“Protected Party” means a UK Tranche Lender or UK Tranche Swingline Lender which
is or will be subject to any liability or required to make any payment for or on
account of UK Tax, in relation to a sum received or receivable (or any sum
deemed for the purposes of UK Tax to be received or receivable) under a Loan
Document.

 

“Qualifying Lender” means (a) a building society (as defined for the purposes of
section 477A of the Income and Corporation Taxes Act 1988) or (b) a UK Tranche
Lender or UK Tranche Swingline Lender which is beneficially entitled to interest
payable to that UK Tranche Lender or UK Tranche Swingline Lender in respect of
an advance under a Loan Document and is either:

 

(i) a UK Tranche Lender or UK Tranche Swingline Lender:

 

  (A) which is a bank (as defined for the purpose of section 349 of the Income
and Corporation Taxes Act 1988) making an advance under a Loan Document; or

 

  (B) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 349 of the Income and Corporation
Taxes Act 1988) at the time that that advance was made

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

 

(ii) a UK Tranche Lender or UK Tranche Swingline Lender which is:

 

  (A) a company resident in the United Kingdom for United Kingdom tax purposes;
or

 

  (B) a partnership each member of which is: (a) a company resident in the
United Kingdom for United Kingdom tax purposes or (b) a company not so resident
in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Income and
Corporation Taxes Act 1988) the whole of any share of interest payable in
respect of that advance that falls to it by reason of sections 114 and 115 of
the Income and Corporation Taxes Act 1988; or

 

59



--------------------------------------------------------------------------------

  (C) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a branch or agency and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 11(2) of the Income and Corporation Taxes
Act 1988); or

 

(iii) a Treaty Lender.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document.

 

“Tax Payment” means an increased payment made by a UK Borrower to a UK Tranche
Lender or UK Tranche Swingline Lender under Section 2.18A.

 

“Treaty Lender” means a UK Tranche Lender or UK Tranche Swingline Lender which:

 

(i) is treated as a resident of a Treaty State for the purposes of the Treaty
and fully eligible for the benefits of the Treaty concerned such that the UK
Tranche Lender or UK Tranche Swingline Lender concerned will in fact be eligible
(without limitation under the Treaty concerned or otherwise) for full exemption
for tax imposed by the United Kingdom on interest; and

 

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that UK Tranche Lender or UK Tranche Swingline Lender’s
participation in the Loan is effectively connected.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government of the United Kingdom.

 

60



--------------------------------------------------------------------------------

(b) Unless a contrary indication appears, in this Section 2.18A a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

(c) Each UK Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(d) (The relevant UK Borrower shall promptly upon becoming aware that a it must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the UK Agent accordingly. Similarly, a UK Tranche Lender
or UK Tranche Swingline Lender shall notify the UK Agent on becoming so aware in
respect of a payment payable to that UK Tranche Lender or UK Tranche Swingline
Lender. If the UK Agent receives such notification from a UK Tranche Lender or
UK Tranche Swingline Lender, it shall notify the relevant UK Borrower.

 

(e) If a Tax Deduction is required by law to be made by a UK Borrower, the
amount of the payment due from that UK Borrower shall be increased, to the
extent permitted by applicable law in respect of each UK Borrower, to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

 

(f) A UK Borrower is not required to make an increased payment to a UK Tranche
Lender or UK Tranche Swingline Lender under paragraph (d) above for a Tax
Deduction in respect of tax imposed by the country of incorporation of such UK
Borrower from a payment of interest on a Loan, if on the date on which the
payment falls due (i) the payment could have been made to the relevant UK
Tranche Lender or UK Tranche Swingline Lender without a Tax Deduction if it was
a Qualifying Lender, but on that date that UK Tranche Lender or UK Tranche
Swingline Lender is not or has ceased to be a Qualifying Lender other than as a
result of any change after the date it became a UK Tranche Lender or UK Tranche
Swingline Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant taxing authority; or (ii) the relevant UK Tranche
Lender or UK Tranche Swingline Lender is a Treaty Lender and the UK Borrower
making the payment is able to demonstrate that the payment could have been made
to the UK Tranche Lender or UK Tranche Swingline Lender without the Tax
Deduction had that UK Tranche Lender or UK Tranche Swingline Lender complied
with its obligations under paragraph (i) below.

 

(g) If a UK Borrower is required to make a Tax Deduction, that UK Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(h) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the UK Borrower making that Tax Deduction
shall deliver to the UK Agent for the UK Tranche Lender or UK Tranche Swingline
Lender entitled to the payment evidence reasonably satisfactory to that UK
Tranche Lender or UK Tranche Swingline Lender that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 

61



--------------------------------------------------------------------------------

(i) A Treaty Lender and each UK Borrower which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that UK Borrower to obtain authorization to make that
payment without a Tax Deduction.

 

(j) The relevant UK Borrower shall (within 3 Business Days of demand by the UK
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of UK Tax by that Protected Party in
respect of a Loan Document.

 

(k) Paragraph (j) above shall not apply with respect to any UK Tax assessed on a
UK Tranche Lender or UK Tranche Swingline Lender (i) under the law of the
jurisdiction in which that UK Tranche Lender or UK Tranche Swingline Lender is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
UK Tranche Lender or UK Tranche Swingline Lender is treated as resident for tax
purposes; or (ii) under the law of the jurisdiction in which that UK Tranche
Lender’s or UK Tranche Swingline Lender’s Facility Office designated in
accordance with Section 2.18(f) is located in respect of amounts received or
receivable in that jurisdiction, if that UK Tax is imposed on or calculated by
reference to the net income received or receivable (but not any sum deemed to be
received or receivable) by that UK Tranche Lender or UK Tranche Swingline
Lender.

 

(l) Furthermore, paragraph (j) above shall not apply with respect to any UK Tax
assessed on a UK Tranche Lender or UK Tranche Swingline Lender to the extent a
loss, liability or cost (i) is compensated for by an increased payment under
paragraphs (c) to (g) above or (ii) would have been compensated for by an
increased payment under paragraphs (c) to (g) above but was not so compensated
solely because one of the exclusions in paragraph (f) applied.

 

(m) A Protected Party making, or intending to make a claim under paragraph (j)
above shall promptly notify the UK Agent of the event which will give, or has
given, rise to the claim, following which the UK Agent shall notify the relevant
UK Borrower.

 

(n) A Protected Party shall, on receiving a payment from a UK Borrower under
paragraph (j), notify the UK Agent.

 

(o) If a UK Borrower makes a Tax Payment and the relevant UK Tranche Lender or
UK Tranche Swingline Lender determines that (i) a Tax Credit is attributable to
that Tax Payment; and (ii) that UK Tranche Lender or UK Tranche Swingline Lender
has obtained, utilized and retained that Tax Credit, the relevant UK Tranche
Lender or UK Tranche Swingline Lender shall pay an amount to the UK Borrower
which that UK Tranche Lender or UK Tranche Swingline Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been made by the UK Borrower.

 

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of Acceptances or LC
Disbursements, or of amounts payable under Section 2.16, 2.17 or 2.18, or
otherwise) prior to 12:00 noon, Local Time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Applicable Agent, be deemed

 

62



--------------------------------------------------------------------------------

to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Applicable
Agent to the applicable account specified in Schedule 2.19 or, in any such case,
to such other account as the Applicable Agent shall from time to time specify in
a notice delivered to the Company, except payments to be made directly to an
Issuing Bank or a Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.16, 2.17, 2.18 and 11.03 shall be made directly
to the Persons entitled thereto. The Applicable Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder of principal or interest in respect of any Loan or LC
Disbursement shall be made in the currency of such Loan or LC Disbursement; all
payments made in respect of Acceptances shall be made in Canadian Dollars; and
all other payments hereunder shall be made in US Dollars. Any payment required
to be made by an Agent hereunder shall be deemed to have been made by the time
required if such Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by such Agent to make such
payment.

 

(b) If at any time insufficient funds are received by and available to the
Applicable Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, participations in LC Disbursements or Swingline Loans or
amounts owing on Acceptances accepted by such Lender resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, participations in LC Disbursements and Swingline Loans or
Acceptances, as the case may be, and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, participations in LC Disbursements and Swingline Loans and
Acceptances of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, and participations in LC Disbursements and Swingline Loans and
Acceptances; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, participations in LC Disbursements and
Swingline Loans or Acceptances to any assignee or participant, other than to the
Company

 

63



--------------------------------------------------------------------------------

or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

(d) Unless the Applicable Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due for the account of all or
certain of the Lenders or Issuing Banks hereunder that such Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or Issuing Banks, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the applicable Lenders or Issuing Banks, as the case
may be, severally agrees to repay to the Applicable Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at a rate determined by
the Applicable Agent in accordance with banking industry practices on interbank
compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it to
any Agent pursuant to this Agreement, then the Agents may, in their discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by them for the account of such Lender to satisfy such Lender’s
obligations to the Agents until all such unsatisfied obligations are fully paid.

 

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or 2.18, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.16, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative

 

64



--------------------------------------------------------------------------------

Agent (and if a US Tranche Commitment is being assigned, each Issuing Bank),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans and Acceptances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.18,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

SECTION 2.21. Designation of Subsidiary Borrowers. The Company may at any time
and from time to time designate any Canadian Subsidiary as a Canadian Borrower
or any UK Subsidiary as a UK Borrower by delivery to the Administrative Agent of
a Borrowing Subsidiary Agreement executed by such Subsidiary and the Company,
and upon such delivery such Subsidiary shall for all purposes of this Agreement
be a Canadian Borrower or UK Borrower, as applicable, and a party to this
Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Canadian Borrower or
UK Borrower, as applicable, and a party to this Agreement. Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Canadian Borrower or UK Borrower at a time when any principal of or
interest on any Loan to such Canadian Borrower or UK Borrower, as applicable,
shall be outstanding hereunder or such Canadian Borrower shall have any
obligation with respect to any outstanding Acceptance, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Canadian Borrower or UK Borrower, as applicable, to make further Borrowings
under this Agreement. As soon as practicable upon receipt of a Borrowing
Subsidiary Agreement, the Administrative Agent shall furnish a copy thereof to
each Lender.

 

ARTICLE III

 

Representations and Warranties

 

Each Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing (to the extent that such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization or incorporation, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required.

 

65



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder or shareholder action. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. Each Borrowing Subsidiary Agreement has been
duly executed and delivered by the Borrower party thereto and constitutes a
legal, valid and binding obligation of such Borrower, enforceable against such
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The Subsidiary Guarantee
Agreement has been duly executed and delivered by each Subsidiary Guarantor and
constitutes a legal, valid and binding obligation of such Subsidiary Guarantor,
enforceable against such Subsidiary Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational or constitutional
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2003, reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2004, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 

(b) Since December 31, 2003, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Company and its Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties; Insurance. (a) Each of the Company and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property

 

66



--------------------------------------------------------------------------------

material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(c) Each of the Company and its Subsidiaries maintains, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Company nor any
of its Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

67



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred, and no ERISA Event with
respect to any Plan is reasonably expected to occur, that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. The
aggregate actuarial present value of accumulated plan benefits of all Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 35) did not, as of the date of the most recent financial statement
reflecting any such amount, exceed by more than $125,000,000 the aggregate fair
market value of the assets of all such Plans.

 

SECTION 3.11. Subsidiaries; Ownership of Capital Stock. As of the Effective
Date, Schedule 3.11 sets forth all of the Company’s Subsidiaries, the
jurisdiction of organization or incorporation of each of its Subsidiaries and
the identity of the holders of all shares or other interests of each class of
Equity Interests of each of its Subsidiaries and identifies those Subsidiaries
that are Material Domestic Subsidiaries.

 

SECTION 3.12. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other written information
furnished by or on behalf of the Company to any Agent, any Issuing Bank or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished or
publicly available in periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time, it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may differ from the projected
results and such differences may be material.

 

68



--------------------------------------------------------------------------------

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 11.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent (or its counsel) shall have received from each
Initial Subsidiary Guarantor either (i) a counterpart of the Subsidiary
Guarantee Agreement signed on behalf of such Subsidiary Guarantor or (ii)
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
Subsidiary Guarantor has signed a counterpart of the Subsidiary Guarantee
Agreement.

 

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Fulbright & Jaworski L.L.P., counsel for the Company, in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to the Company, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Company hereby requests such
counsel to deliver such opinion.

 

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company and the Initial
Subsidiary Guarantors, the authorization of the Transactions and any other legal
matters relating to the Company or any Initial Subsidiary Guarantor, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

 

(g) All loans under that certain Credit Agreement dated as of December 11, 2003
(the “Existing Credit Agreement”) among the Company, the lenders party thereto
and Deutsche Bank AG, New York Branch, as administrative agent, shall have been
(or shall, concurrently with the initial extension of credit hereunder, be)
repaid, all commitments of the lenders party to the Existing Credit Agreement to
make loans or other extensions of credit thereunder shall have been (or shall,
concurrently with the initial extension of credit hereunder, be) canceled
(provided that the Existing Letters of Credit issued thereunder shall remain
outstanding as Letters of Credit

 

69



--------------------------------------------------------------------------------

under this Agreement) and a general release of all Liens granted pursuant to the
Existing Credit Agreement shall have been executed and delivered to the Company
and the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent; provided that the mortgages, deeds of trust, financing
statement filings, lien notations on certificates of title for rolling stock and
other lien instrument filings of record to be released in connection therewith
need not be released as a condition precedent to the Effective Date, but shall
be released of record within 90 days after the Effective Date. Notwithstanding
the foregoing, up to $500,000 of Indebtedness may remain outstanding under the
Existing Credit Agreement and such Indebtedness may remain secured by Liens on
the real property (but not the personal property) of the Company and its
Subsidiaries, provided that as of the Effective Date (i) such Indebtedness and
all rights of the lenders and agents under the Existing Credit Agreement are
assigned to YRCMI and (ii) the Existing Credit Agreement is amended in a manner
satisfactory in form and substance to the Administrative Agent (as so amended,
the “Amended Credit Agreement”).

 

(h) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act and (if applicable) the Money Laundering Regulations 2003 of the United
Kingdom (as amended).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
11.02) at or prior to 3:00 p.m., New York City time, on September 30, 2004 (and,
in the event such conditions are not so satisfied or waived, the Commitments
shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c) No law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or any Issuing Bank or Lender from issuing, renewing,
extending or increasing the face amount of or participating in the Letter of
Credit requested to be issued, renewed, extended or increased.

 

70



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
Acceptances and LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent for distribution to each
Lender:

 

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its unaudited consolidated balance sheet and
related unaudited statements of operations and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.10;

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default with respect to
Section 6.10 (which certificate may be limited to the extent required by
accounting rules or guidelines);

 

71



--------------------------------------------------------------------------------

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

 

(f) promptly following any request therefor, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.A.
Patriot Act and (if applicable) the Money Laundering Regulations 2003 of the
United Kingdom (as amended);

 

(g) (i) promptly following the filing thereof, the annual report filed with
respect to each Plan pursuant to Section 104 of ERISA and (ii) concurrently with
the delivery described in the foregoing clause (i), a statement, certified by a
Financial Officer or other executive officer of the Company, setting forth the
actuarial present value of accumulated benefits of such Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
35), the aggregate fair market value of the assets of such Plan, and the
assumptions used to calculate such amounts; and

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs or financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as any Agent or any
Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$40,000,000; and

 

(d) any other development (other than a development with respect to a
Multiemployer Plan, unless such development is the occurrence of an ERISA Event
with respect to such Multiemployer Plan) that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew

 

72



--------------------------------------------------------------------------------

and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business,
except for such rights, licenses, permits, privileges and franchises the loss of
which, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, amalgamation, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by any Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

 

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08. Use of Proceeds and Letters of Credit. Each Borrower will use the
proceeds of the Loans and Acceptances and the Letters of Credit, as applicable,
only for general corporate purposes. No part of the proceeds of any Loan or
Acceptance will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

SECTION 5.09. Additional Subsidiary Guarantors. (a) The Company will cause any
Person (other than YRRFC) that becomes a Material Domestic Subsidiary after the
date hereof (i) to execute and deliver to the Administrative Agent, within ten
Business Days after the Company’s delivery, pursuant to Section 5.01(a) or (b),
as applicable, of the financial statements for the fiscal period at the end of
which such Person first becomes a Material

 

73



--------------------------------------------------------------------------------

Domestic Subsidiary, or, if such Person first becomes a Material Domestic
Subsidiary as a result of a Significant Acquisition, within ten Business Days
after the consummation of such Significant Acquisition, a supplement to the
Subsidiary Guarantee Agreement, in the form prescribed therein, guaranteeing the
obligations of the Borrowers hereunder and (ii) concurrently with the delivery
of such supplement, to deliver to the Administrative Agent evidence of action of
such Person’s board of directors or other governing body authorizing the
execution, delivery and performance thereof.

 

(b) If (i) as of the end of any fiscal year of the Company, the assets of any
Subsidiary Guarantor (other than an Initial Subsidiary Guarantor) comprise less
than 5% of the consolidated total assets of the Company and its Subsidiaries,
and the revenue attributable to any such Subsidiary Guarantor (other than an
Initial Subsidiary Guarantor) comprises less than 5% of the consolidated revenue
of the Company and its Subsidiaries for such fiscal year, or (ii) the Company or
any Subsidiary sells or otherwise transfers all of the Equity Interests of any
Subsidiary Guarantor to any Person which is not the Company or a Subsidiary or
liquidates or dissolves any Subsidiary Guarantor in a transaction which, in any
case described in this clause (b), is not otherwise prohibited by the terms of
this Agreement, the Administrative Agent will, on behalf of the Lenders, execute
and deliver to the Company a release of such Subsidiary Guarantor from its
obligations under the Subsidiary Guarantee Agreement.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all Acceptances and LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

 

SECTION 6.01. Subsidiary Indebtedness. The Company will not permit the aggregate
principal amount of Indebtedness of its Subsidiaries other than the Subsidiary
Guarantors (excluding Indebtedness under this Agreement, Indebtedness under
Permitted Receivables Facilities and any Indebtedness of a Subsidiary owed to
the Company or another Subsidiary, but including any Guarantee by a Subsidiary
of Indebtedness of the Company) at any time to exceed 10% of Consolidated Net
Worth.

 

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

74



--------------------------------------------------------------------------------

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets, (iii) such security
interests shall not apply to any other property or assets of the Company or any
Subsidiary and (iv) the aggregate amount of Indebtedness secured by such Liens
shall not exceed $50,000,000 at any time;

 

(e) Liens arising under Permitted Receivables Facilities; provided that the
Attributable Receivables Indebtedness thereunder shall not exceed an aggregate
amount of $600,000,000;

 

(f) Liens on real property (but not personal property) of the Company and its
Subsidiaries (other than Roadway LLC and its Subsidiaries) in effect on the
Effective Date securing Indebtedness under the Amended Credit Agreement;
provided that the principal amount of Indebtedness secured by such Liens shall
not exceed $500,000 and the payment of such Indebtedness shall be subordinated
to the payment of the Obligations pursuant to an intercreditor agreement
satisfactory in form and substance to the Administrative Agent; and

 

(g) other Liens securing Indebtedness, provided that the aggregate amount of
Indebtedness secured by Liens described in paragraphs (b) and (c) above and this
paragraph (g) at any time does not exceed 5% of the total assets of the Company
and its Subsidiaries on a consolidated basis at such time.

 

SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Material Domestic Subsidiary or any Material Foreign Subsidiary to, merge
into or amalgamate or consolidate with any other Person, or permit any other
Person to merge into or amalgamate or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the Equity Interests of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into the Company in a
transaction in which the Company is the surviving corporation,

 

75



--------------------------------------------------------------------------------

(ii) any Person may merge into or amalgamate or consolidate with any Subsidiary
in a transaction in which the surviving entity is a Subsidiary or is an
Affiliate in which an investment is permitted pursuant to Section 6.04, (iii)
any Subsidiary may sell, transfer, lease or otherwise dispose of its assets to
the Company or to another Subsidiary and (iv) any Subsidiary may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a Wholly-Owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04. Notwithstanding the
foregoing, this Section 6.03(a) shall not prohibit any sale or other disposition
of assets permitted by Section 6.06.

 

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

SECTION 6.04. Investments and Acquisitions. The Company will not, and will not
permit any of its Subsidiaries to, (a) make any investment in a joint venture or
any investment in any other Person constituting a minority equity interest in
such Person, unless the aggregate amount of all joint venture investments and
investments in minority interests at the time of such proposed investment (and
giving effect to such proposed investment) would not exceed 10% of the total
assets of the Company and its Subsidiaries on a consolidated basis at such time,
or (b) make any Acquisition, except Permitted Acquisitions, provided (i) that no
Default exists immediately prior to, or after giving effect to, such Permitted
Acquisition and (ii) if such Permitted Acquisition constitutes a Significant
Acquisition, upon the consummation of such Permitted Acquisition the Company
shall be in compliance with the financial covenants contained in Section 6.10 on
a Pro Forma Basis for the Calculation Period, and the Agent shall have received
from the Company a certificate demonstrating such compliance in reasonable
detail.

 

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.

 

SECTION 6.06. Asset Sales. The Company will not, and will not permit any of its
Subsidiaries to, sell, lease or otherwise dispose of its assets to any other
Person except for (i) sales of inventory for fair value in the ordinary course
of business, (ii) sales or other dispositions of obsolete, uneconomic or
worn-out assets (including trucks, tractors, tires, trailers or terminals and
related equipment and real property and related fixtures) in the ordinary course
of business, (iii) sales by the Company or any Subsidiary of Receivables under
Permitted Receivables Facilities (subject to the limitation that the
Attributable Receivables Indebtedness thereunder shall not exceed an aggregate
amount of $600,000,000), (iv) sales or other dispositions of assets by the
Company or a Subsidiary to the Company or a Wholly-Owned Subsidiary, (v)
nonexclusive licenses of patents, copyrights, trademarks, trade secrets and
other intellectual

 

76



--------------------------------------------------------------------------------

property to an Affiliate of the Company, and (vi) other sales or other
dispositions of assets not exceeding in aggregate amount during any Test Period
10% of the total assets of the Company and its Subsidiaries on a consolidated
basis at the beginning of such Test Period. Notwithstanding the foregoing, (i)
the Company will not, and will not permit any of its Subsidiaries to, sell or
otherwise dispose of any Equity Interests in YRCMI, and (ii) the Company will
not permit YRCMI to sell, assign, transfer or otherwise dispose of the
Indebtedness outstanding under the Amended Credit Agreement or any of its rights
thereunder.

 

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its Wholly-Owned Subsidiaries not
involving any other Affiliate that is not a Wholly-Owned Subsidiary and (c)
nonexclusive licenses of patents, copyrights, trademarks, trade secrets and
other intellectual property.

 

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions to holders of
its Equity Interests or to make or repay loans or advances to the Company or any
other Subsidiary or to Guarantee Indebtedness of the Company or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement; (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof (but, except as
provided in the following clause (iii), shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition); (iii) the foregoing shall not apply to restrictions
and conditions contained in any agreement relating to Indebtedness otherwise
permitted by this Agreement entered into after the date hereof (which may
include extensions, renewals, amendments or modifications of restrictions and
conditions existing on the date hereof), if the aggregate amount of Indebtedness
to which any such restriction or condition applies does not exceed $5,000,000;
(iv) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
if such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder; (v) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement incurred by a Foreign Subsidiary, if such
restrictions or conditions apply only to such Foreign Subsidiary and its
property or assets; (vi) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement, if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; and (vii)
clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by leases or licenses, if such restrictions or conditions apply only to
the leased or licensed property, or to customary provisions in leases, licenses
and other contracts restricting the assignment thereof.

 

77



--------------------------------------------------------------------------------

SECTION 6.09. Restricted Indebtedness. The Company will not, and will not permit
any Subsidiary to, (i) make any amendment or modification to any Senior Note
Document that is adverse to the interests of the Lenders, or (ii) directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire any Restricted Indebtedness unless,
immediately after giving effect to any prepayment, defeasance, purchase,
redemption, retirement or other acquisition of such Restricted Indebtedness, no
Default shall exist and the Company shall have unused availability under this
Agreement and the Permitted Receivables Facilities, on a combined basis, of at
least $100,000,000.

 

SECTION 6.10. Financial Covenants.

 

(a) Minimum Consolidated Fixed Charge Coverage Ratio. The Company will not
permit the Consolidated Fixed Charge Coverage Ratio for any Test Period ending
(i) after the Effective Date and on or prior to the Company’s fiscal year ending
December 31, 2005, to be less than 2.00:1 and (ii) thereafter, to be less than
2.50:1.

 

(b) Maximum Total Leverage Ratio. The Company will not permit the Total Leverage
Ratio at any time during any period set forth below to exceed the respective
ratio set forth opposite such period below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

From the Effective Date to and including the last day of the Company’s fiscal
year

ending December 31, 2005

   3.00:1

Thereafter

   2.50:1

 

(c) Minimum Net Worth. The Company will at all times maintain Consolidated Net
Worth of not less than the sum of (i) $810,000,000, plus (ii) 50% of
Consolidated Net Income earned in each fiscal quarter beginning with the quarter
ending September 30, 2004 (without deduction for losses), plus (iii) 75% of the
amount of any addition to the consolidated stockholders’ equity of the Company
and its Subsidiaries at any time resulting from the issuance or sale of any
Equity Interests by the Company after June 30, 2004.

 

SECTION 6.11. YRCMI. The Company shall not permit YRCMI to (i) dissolve,
liquidate, merge with any other Person or otherwise cease to exist, (ii) engage
in any business or activity other than holding the Indebtedness outstanding
under the Amended Credit Agreement or incur any Indebtedness or liability other
than pursuant to the Subsidiary Guarantee Agreement, or (iii) amend or modify
the Amended Credit Agreement or any mortgage or deed of trust securing the
Indebtedness outstanding thereunder or any guarantee of such Indebtedness
without the prior written consent of the Required Lenders, provided, however,
that no such consent shall be required with respect to any such amendments or
modifications with respect to (A) amendments to any such mortgages or deeds of
trust required to reflect the assignment thereof to YRCMI or the terms and
provisions of this Agreement, and (B) the termination of any such mortgage or
deed of trust, or the release, in whole or in part, of any property covered by
the liens created thereby.

 

78



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan, any part of the
face amount of any Acceptance or any reimbursement obligation in respect of any
LC Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;

 

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI;

 

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);

 

(f) any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

79



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of the
Company, any Domestic Subsidiary or any Material Foreign Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, administrative, receivership or similar law now
or hereafter in effect or (ii) the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company, any Domestic Subsidiary or any Material
Foreign Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i) the Company, any Domestic Subsidiary or any Material Foreign Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, administrative receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver,
administrator, administrative receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, any Domestic Subsidiary or any
Material Foreign Subsidiary or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment or arrangement for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j) the Company, any Domestic Subsidiary or any Material Foreign Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(m) a Change in Control shall occur; or

 

(n) the Company’s guarantee under Article X or the Subsidiary Guarantee
Agreement shall not be, or shall be asserted by the Company or any Subsidiary
Guarantor, as applicable, not to be, valid and in full force and effect;

 

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event,

 

80



--------------------------------------------------------------------------------

the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Company, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable, and require prepayment of the face amount of
any outstanding Acceptances, in whole (or in part, in which case any such
principal or face amount not so declared to be due and payable or required to be
prepaid may thereafter be declared to be due and payable or required to be
prepaid), and thereupon the principal of the Loans so declared to be due and
payable and the face amount of outstanding Acceptances required to be prepaid,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and the
face amount of all outstanding Acceptances, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.

 

ARTICLE VIII

 

The Agents

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. Each of the Canadian Lenders hereby
irrevocably appoints the Canadian Agent as its agent and authorizes the Canadian
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Canadian Agent by the terms hereof, together with such actions
and powers as are reasonably incidental thereto. Each of the UK Lenders hereby
irrevocably appoints the UK Agent as its agent and authorizes the UK Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the UK Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

 

Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not such Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (b) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by the Required Lenders (or such
other

 

81



--------------------------------------------------------------------------------

number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02), and (c) except as expressly set
forth herein, no Agent shall have any duty to disclose, or shall be liable for
the failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by a Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks (in the case of the Administrative Agent) and the Company. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Company, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks (in the
case of a successor Administrative Agent), appoint a successor Agent, which, in
the case of the Administrative Agent shall be a bank with an office in New York,
New York, or an Affiliate of any such bank; in the case of the Canadian Agent,
shall be a bank with an office in Toronto, Canada, or an Affiliate of any such
bank; and in the case of the UK Agent, shall be a bank with an office in London,
England, or an Affiliate of any such bank. The appointment of a successor
Canadian

 

82



--------------------------------------------------------------------------------

Agent or UK Agent shall be subject to the consent of the Administrative Agent
(such consent not to be unreasonably withheld). Upon the acceptance of its
appointment as an Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by any Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor. After an Agent’s resignation
hereunder, the provisions of this Article and Section 11.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as an Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

ARTICLE IX

 

Collection Allocation Mechanism

 

On the CAM Exchange Date, (i) the Commitments shall automatically and without
further act be terminated as provided in Article VII and (ii) the Lenders shall
automatically and without further act be deemed to have exchanged interests in
the Specified Obligations under the Tranches (and participations in the undrawn
amounts of Letters of Credit) such that, in lieu of the interest of each Lender
in the Specified Obligations under each Tranche in which it shall participate as
of such date (including the principal, reimbursement, interest and fee
obligations of each Borrower in respect of each such Tranche) and such Lender’s
participation in undrawn Letters of Credit, such Lender shall own an interest
equal to such Lender’s CAM Percentage in the Specified Obligations under each of
the Tranches (including the principal, reimbursement, interest and fee
obligations of each Borrower in respect of each such Tranche) and hold a
participation in the undrawn amount of each outstanding Letter of Credit equal
to its CAM Percentage thereof. Each Lender, each person acquiring a
participation from any Lender as contemplated by Section 11.04 and each Borrower
hereby consents and agrees to the CAM Exchange. Each Borrower and each Lender
agrees from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it in
connection with its Loans hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered; provided, however, that the
failure of any Borrower to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange. On the CAM Exchange Date, each Lender whose
funded Exposures after giving effect to the CAM Exchange shall exceed its

 

83



--------------------------------------------------------------------------------

funded Exposures before giving effect thereto shall pay to the Administrative
Agent the amount of such excess in the applicable currency or currencies, and
the Administrative Agent shall pay to each of the other Lenders, out of the
amount so received by it, the amount by which such Lender’s funded Exposures
before giving effect to the CAM Exchange exceeds such funded Exposures after
giving effect thereto; provided that each Lender’s total Exposure immediately
prior to and immediately after the CAM Exchange shall remain unchanged.

 

ARTICLE X

 

Guarantee

 

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of any Agent, Issuing Bank or
Lender to assert any claim or demand or to enforce any right or remedy against
any Borrower under the provisions of this Agreement, any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement;
(d) any default, failure or delay, willful or otherwise, in the performance of
any of the Obligations; or (e) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Company to
subrogation.

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Agent, Issuing Bank or Lender to any balance of
any deposit account or credit on the books of any Agent, Issuing Bank or Lender
in favor of any Borrower or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

The Company further agrees that its obligations hereunder shall continue to be

 

84



--------------------------------------------------------------------------------

effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent, Issuing Bank or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
any Agent, Issuing Bank or Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by any Agent, Issuing Bank
or Lender, forthwith pay, or cause to be paid, to the applicable Agent, Issuing
Bank or Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than US Dollars and/or at a place of payment other than New
York and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any Agent, Issuing Bank or Lender, disadvantageous
to such Agent, Issuing Bank or Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in US Dollars (based upon the applicable Exchange Rate in effect on
the date of payment) and/or in New York, and, as a separate and independent
obligation, shall indemnify each Agent, Issuing Bank and Lender against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Agents, the Issuing Banks and the
Lenders.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

 

ARTICLE XI

 

Miscellaneous

 

SECTION 11.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i) if to any Borrower, to it c/o Yellow Roadway Corporation, 10990 Roe Avenue,
Overland Park, Kansas 66211, Attention of Treasurer (Telecopy No. 913-696-6116);

 

85



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, Mail Code: 1111 Fannin/10, 1111 Fannin, Floor 10, Houston, Texas
77002, Attention of Alice Telles (Telecopy No. 713-750-2938), with a copy to
JPMorgan Chase Bank, Mail Code: 270 Park Avenue/4, 270 Park Avenue, Floor 4, New
York, New York 10017, Attention of Karen May Sharf (Telecopy No. 212-270-5127);

 

(iii) if to the Canadian Agent, to it at JPMorganChase Bank, Toronto Branch, 200
Bay Street, Suite 1800, Royal Bank Plaza, South Tower, Toronto, Ontario M5J 2J2,
Canada, Attention of Toronto Loan and Agency (Telecopy No. 416-981-9128);

 

(iv) if to the UK Agent, to it at JPMorganChase Bank, Mail Code: London Wall/9,
125 London Wall, Floor 9, London EC2Y5AJ, United Kingdom, Attention of Nichola
Hall (Telecopy No. 44 207 7772360);

 

(v) if to any Issuing Bank, to it at its address (or telecopy number) set forth
in its Issuing Bank Agreement;

 

(vi) if to the US Tranche Swingline Lender, to it at JPMorgan Chase Bank, Mail
Code: 1111 Fannin/10, 1111 Fannin, Floor 10, Houston, Texas 77002, Attention of
Alice Telles (Telecopy No. 713-750-2938);

 

(vii) if to the Canadian Tranche Swingline Lender, to it at JPMorganChase Bank,
Toronto Branch, 200 Bay Street, Suite 1800, Royal Bank Plaza, South Tower,
Toronto, Ontario M5J 2J2, Canada, Attention of Toronto Loan and Agency (Telecopy
No. 416-981-9128);

 

(viii) if to the UK Tranche Swingline Lender, to it at JPMorganChase Bank, Mail
Code: London Wall/9, 125 London Wall, Floor 9, London EC2Y5AJ, United Kingdom,
Attention of Nichola Hall (Telecopy No. 44 207 7772360); and

 

(ix) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Applicable Agent and the
applicable Lender. Each Agent or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 11.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other

 

86



--------------------------------------------------------------------------------

Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan, acceptance of a Draft or issuance of a Letter
of Credit shall not be construed as a waiver of any Default, regardless of
whether any Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall;

 

(i) increase any Commitment of any Lender without the written consent of such
Lender,

 

(ii) reduce the principal amount of any Loan, Acceptance or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby,

 

(iii) postpone the date of any scheduled payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any amount in respect of
any Acceptance, or any fees payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,

 

(iv) change Section 2.19(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
(it being understood that any increase in the total US Tranche Commitments,
Canadian Tranche Commitments or UK Tranche Commitments pursuant to Section 2.10
shall not be deemed to alter such pro rata sharing of payments),

 

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender,

 

87



--------------------------------------------------------------------------------

(vi) release the Company or all or substantially all of the Subsidiary
Guarantors from, or limit or condition, its or their obligations under Article X
or the Subsidiary Guarantee Agreement without the written consent of each
Lender,

 

(vii) change any provisions of Article IX without the written consent of each
Lender, or

 

(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Tranche differently than those of Lenders holding Loans of any other
Tranche without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Tranche;

 

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, any Issuing Bank or any Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of such Agent, such Issuing Bank or such Swingline Lender, as the case
may be, and (B) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the US Tranche
Lenders (but not the Canadian Tranche Lenders or the UK Tranche Lenders) or the
Canadian Tranche Lenders (but not the US Tranche Lenders or the UK Tranche
Lenders) or the UK Tranche Lenders (but not the US Tranche Lenders or the
Canadian Tranche Lenders) may be effected by an agreement or agreements in
writing entered into by the Company and requisite percentage in interest of the
affected Tranche of Lenders. Notwithstanding the foregoing, any amendment to
this Agreement solely for the purpose of effecting an increase in the total
Commitments in any Tranche pursuant to Section 2.10 may be entered into by the
Company and any other relevant Borrower, the Administrative Agent and any other
Applicable Agent, any Lender that has agreed to increase its Commitment in the
relevant Tranche and any Person that has agreed to become a Lender hereunder and
to have a Commitment in the relevant Tranche.

 

SECTION 11.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by any
Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for any Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
any Loan Document, including its rights under this Section, or in connection
with the Loans made, Acceptances accepted or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans, Acceptances or Letters
of Credit.

 

88



--------------------------------------------------------------------------------

(b) The Company shall indemnify each Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan,
Acceptance or Letter of Credit or the use of the proceeds therefrom (including
any refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability arising out of the operations or properties of the Company or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(c) To the extent that the Company fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to such Agent, such
Issuing Bank or such Swingline Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent,
such Issuing Bank or such Swingline Lender in its capacity as such; and provided
further that payment of any amount by any Lender pursuant to this clause (c)
shall not relieve the Company of its obligation to pay such amount, and such
Lender shall have a claim against the Company for such amount. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum (without duplication) of the total Exposures and unused Commitments at
the time.

 

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan, Acceptance or Letter
of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

 

SECTION 11.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their

 

89



--------------------------------------------------------------------------------

respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

 

(B) the Administrative Agent.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans (and Acceptances, if applicable) of any Tranche, the amount
of the Commitment or Loans (and Acceptances, if applicable) of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Loans (and Acceptances, if applicable);

 

90



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D) the assignee, if it is not already a Lender under the applicable Tranche,
hereby represents and warrants for the benefit of the Borrowers, the Agents and
the Lenders that, as of the date of such assignment, it will comply with Section
2.18(e) and (f) with respect to withholding tax on payments by the Borrowers;
and

 

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, face amount of Acceptances and principal amount of LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the Agents,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, the other Agents, the Issuing
Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

91



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.19(d) or 11.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of any Borrower, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it and the Acceptances accepted by it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.18(e) and (f)
as though it were a Lender.

 

92



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, acceptance of any
Drafts and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document (including any amount in
respect of any Acceptance) is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.16, 2.17, 2.18 and 11.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit, the Acceptances and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 

SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

93



--------------------------------------------------------------------------------

SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
binding (subject to appeal as provided by applicable law) and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that any Agent, any Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement against any Borrower or its
properties in the courts of any jurisdiction.

 

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY

 

94



--------------------------------------------------------------------------------

(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 11.12. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company. For the purposes of
this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 11.13. Conversion of Currencies.

 

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

95



--------------------------------------------------------------------------------

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 11.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

SECTION 11.14. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Act.

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

YELLOW ROADWAY CORPORATION,

By

 

 

 

--------------------------------------------------------------------------------

Name:     Title:    

JPMORGAN CHASE BANK, individually

and as Administrative Agent,

By

 

 

--------------------------------------------------------------------------------

Name:     Title:     [OTHER BANKS],

By

 

 

--------------------------------------------------------------------------------

Name:     Title:    

 

97